ACCEPTED
                                                                                     03-15-00044-CV
                                                                                             6433766
                                                                          THIRD COURT OF APPEALS
                                                                                     AUSTIN, TEXAS
                                                                                8/10/2015 5:02:05 PM
                                                                                   JEFFREY D. KYLE
                                                                                              CLERK


                              No. 03-15-00044-CV
                                                                   FILED IN
                                                            3rd COURT OF APPEALS
                                                                AUSTIN, TEXAS
                                                            8/10/2015 5:02:05 PM
                          IN THE COURT OF APPEALS             JEFFREY D. KYLE
                       FOR THE THIRD JUDICIAL DISTRICT              Clerk

                              AT AUSTIN, TEXAS


                  TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
                                 Appellant/Defendant,

                                      v.

               MAURIE LEVIN, NAOMI TERR, AND HILARY SHEARD,
                                  Appellees/Plaintiffs.


                              APPELLEE’S BRIEF


MAURIE LEVIN                               DEATS DURST & OWEN, P.L.L.C.
State Bar No. 00789452                     1204 San Antonio Street, Suite 203
211 South Street, Suite 346                Austin, Texas 78701
Philadelphia, PA 19147                     (512) 474-6200
(512) 294-1540                             (512) 474-7896 (FAX)
(215) 733-9255 (FAX)                       Philip Durst
maurielevin@gmail.com                      State Bar No. 06287850
                                           pdurst@ddollaw.com
                                           Manuel Quinto-Pozos
                                           State Bar No. 24070459
                                           mqp@ddollaw.com
                                           COUNSEL FOR APPELLEE



                        ORAL ARGUMENT REQUESTED
             IDENTITY OF PARTIES AND COUNSEL

  APPELLEE/PLAINTIFF            TRIAL & APPELLATE COUNSEL
MAURIE LEVIN, NAOMI      Philip Durst
TERR AND HILARY SHEARD   Manuel Quinto-Pozos
                         DEATS DURST & OWEN, P.L.L.C.
                         1204 San Antonio, Suite 203
                         Austin, Texas 78701

                         Maurie Levin
                         Texas Bar No. 00789452
                         211 South St., #346
                         Philadelphia, PA 19147




APPELLANTS/DEFENDANTS           TRIAL & APPELLATE COUNSEL
TEXAS DEPARTMENT OF      Richard B. Farrer/Adam Ashton/ Joseph Hughes
CRIMINAL JUSTICE         Nichole Bunker-Henderson/ David Alan Harris
                         OFFICE OF THE TEXAS ATTORNEY GENERAL
                         P.O. Box 12548
                         Austin, Texas 78711-2548




                                i
                                            TABLE OF CONTENTS


IDENTITY OF PARTIES AND COUNSEL .............................................................i 

TABLE OF CONTENTS .......................................................................................... ii 

INDEX OF AUTHORITIES.....................................................................................iv 

STATEMENT OF THE CASE .................................................................................vi 

ISSUES PRESENTED............................................................................................ vii 

STATEMENT OF FACTS ........................................................................................ 1 

SUMMARY OF ARGUMENT ............................................................................... 11 

STANDARD OF REVIEW ..................................................................................... 12 

ARGUMENT & AUTHORITIES ........................................................................... 14 

  I)  THE DISTRICT COURT CORRECTLY DETERMINED THAT TDCJ
      DID NOT DISCHARGE ITS HIGH BURDEN TO ESTABLISH A
      SUBSTANTIAL THREAT OF PHYSICAL HARM. ..................................... 14 

     A)  The Supreme Court Set the Burden for Secrecy Very High. ...................... 14 

            1)  What the Standard Is. .......................................................................... 14 

            2)  What the STPH standard is not. .......................................................... 15 

     B)  None of the Three Items That TDCJ Relies Upon Establishes a STPH. .... 18 

            1)  The comments to the Woodlands Pharmacy website are simply
                people expressing their opinions on the death penalty and cannot
                be used to create a STPH..................................................................... 18 

            2)  The clip art on a website from France cannot be used to create a
                STPH. .................................................................................................. 20 




                                                           ii
              3)  A Retired College Professor in Ohio’s e-mail to an Oklahoma
                  Pharmacy that Once Provided LIDs to Missouri Does Not Create
                  STPH. .................................................................................................. 24 

      C)  TDCJ’s experts offer nothing beyond their “spin” on the three
          documents and thus do not create a STPH.................................................. 26 

              1)  TDCJ’s Witnesses Do Not Permit a Finding of a “Substantial
                  Threat of Physical Harm” .................................................................... 27 

              2)  A Threat Assessment is an Actual Thing, Not an Opinion ................. 31 

              3)  Giving up the ghost: TDCJ’s expert admits that his opinion does
                  not really involve any of the documents in the record. ....................... 36 

              4)  Plaintiffs’ expert provided actual content and context for his
                  opinion. ................................................................................................ 40 

      D)  A final word about the 2015 legislative change. ........................................ 43 

PRAYER .................................................................................................................. 44 

CERTIFICATE OF COMPLIANCE ....................................................................... 46 

CERTIFICATE OF SERVICE ................................................................................ 46 




                                                             iii
                                         INDEX OF AUTHORITIES

Cases

Arkoma Basin Exploration Co. v. FMF Associates, 249 S.W.3d 380 (Tex. 2008)
  .............................................................................................................................. 28

Bell v. Lee, 49 S.W.3d 8 (Tex. App.—San Antonio 2001, no pet.) ........................ 13

Broden v. TDCJ, No. D-1-GN-10-004493 (Jan. 10, 2011) ....................................... 3

Burrow v. Arce, 997 S.W.2d 229 (Tex. 1999) ......................................................... 28

City of San Antonio v. Pollock, 284 S.W.3d 809 (Tex. 2009) ................................. 29

E.I. DuPont de Nemours & Co. v. Robinson, 923 S.W.2d 549 (Tex. 1995) ........... 27

Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137 (1999)..................................... 29

Nixon v. Mr. Prop. Mgmt. Co., 690 S.W.2d 546 (Tex. 1985) ................................. 13

Texas Department of Public Safety v. Cox Newspapers, L.P., 343 S.W.3d 112
  (Tex. 2011) ....................................................................................................passim

Statutes

TEX. GOV’T CODE §552.021..................................................................................... 13

TEX. GOV’T CODE §552.022(a)(3) .......................................................................3, 13

Tex. Gov't. Code §552.022(b).................................................................................. 13

Texas Public Information Act, Tex. Gov’t Code §552.1081 ............................passim

Other Authorities

"Firestorm," Merriam-Webster Dictionary (online ed.): http://www.merriam-
  webster.com/dictionary/firestorm (last visited 8/8/15) ........................................ 38

“Justin Bieber causes firestorm after suggesting that Anne Frank would be a
  ‘Belieber.’” http://www.worldwideweirdnews.com/2013/04/26676.html (last
  visited 8/8/15) ....................................................................................................... 39

                                                               iv
Harvey Brown & Melissa Davis, Eight Gates for Expert Witnesses: Fifteen
 Years Later, 52 Hous. L. Rev. 1 (2014) ............................................................... 28

Tex. Op. Att’y Gen. ORD1977-0169 ...................................................................... 14

Texas Attorney General Open Records Letter No. OR2010-17507 .......................... 3

Texas Attorney General Open Records Letter No. OR2012-10208 .......................... 4




                                                    v
                         STATEMENT OF THE CASE

Nature of the Case:          This is a Public Information Act (open records)
                             case in which plaintiffs (three established pro bono
                             death penalty lawyers) sought information on the
                             protocols used to execute inmates by TDCJ. TDCJ
                             refused to produce public information regarding
                             the supplier of Lethal Injection Drugs (LIDs) by
                             trying to fit within a narrow exemption in the Act,
                             which allows a government body to withhold
                             information if, and only if, it can establish that
                             releasing this information would cause a
                             “substantial threat of physical harm.” The issue
                             is whether TDCJ discharged that high burden with
                             vague and unspecific concerns about “radical
                             fanatics” or that suppliers will stop selling these
                             drugs to TDCJ if their identities are known.
                             (Statutory material is collected in Appendix 2)

Trial Court:                 210st District Court of Travis County (Hon.
                             Darlene Byrne)

Trial Court’s Disposition:   Each side agreed to file cross-motions for
                             summary judgment. The Court found that, on this
                             record, TDCJ did not meet its burden to establish a
                             “substantial threat of physical harm” and granted
                             plaintiffs’ motion (and denied defendant’s motion).
                             (CR@2297; Appendix 1). By agreement of the
                             parties, the trial court severed the remaining issues
                             on attorney’s fees and costs, making its “merits
                             determination final and appealable. CR@2305-06.




                                     vi
                     ISSUES PRESENTED

1.   Under the Public Information Act, a government agency may keep
     secret and fail to disclose information that it can establish would
     create a “substantial threat of physical harm.” The Supreme Court
     has established this is a high burden and cannot be discharged with
     “vague assertions of risk.” The District Court correctly determined
     that TDCJ had not discharged that burden, on this record, with its
     general concerns that LID suppliers might not continue to sell to
     TDCJ if they got bad publicity or because of possible and speculative
     “radical fanatics.”

2.   Can TDCJ rely upon the conclusory and unsubstantiated opinions of
     its alleged “experts,” when no history or actual violence against a
     supplier of Lethal Injection Drugs has ever occurred or been
     threatened?




                               vii
                             STATEMENT OF FACTS

The Public Information Act Request

      Plaintiffs/Appellees are three established pro bono death-penalty attorneys

who requested public information from Texas Department of Criminal Justice

(“TDCJ”) under the Texas Public Information Act (“TPIA”(“TPIA” or “the Act”).

Plaintiffs requested information about: (1) the drug(s) that would be used to carry

out the executions of two of their death-penalty clients; (2) the source of the

drug(s) to be used; and (3) testing conducted on said drugs to ensure potency, and

purity.1

      This information is important to these requestors, both in terms of

representing their death-penalty clients and also as members of the public, because

of the recent issues involving the changes in Lethal Injection Drugs (“LIDs”) and

botched executions.

Public Information on Lethal Injection Drugs

      As our record shows, the information requested is vitally important because,

in the past few years, Departments of Corrections around the country (including

TDCJ) have changed their method of obtaining LID’s (including the pentobarbital

1
  When this case began, the plaintiffs were the three pro bono capital punishment lawyers
(Maurie Levin, Naomi Terr and Hilary Sheard) and two death-row inmates (Ramiro
Hernandez Llanas and Tommy Lynn Sells). CR@5-6. During the pendency of this case,
the two inmates have been executed, leaving the pro bono lawyers as the only
plaintiffs/appellants.

                                           1
that TDCJ uses). TDCJ and other states have decided to obtain these drugs from

(what are known as “compounding pharmacies”), which largely operate outside of

FDA oversight, giving rise to concerns about where the compounded pentobarbital

comes from and how it was prepared. In Texas, and elsewhere, it now takes longer

for the drugs to “work” and there have been a series of botched executions.

CR@754-55. The recently botched executions in Oklahoma, Ohio and Arizona

were carried out with LIDs from new and unreliable sources. CR@755-56. As

such, this information is important to ensure that executions using those drugs will

be carried out in a manner that comports with the Constitution and the awesome

responsibility being carried out (in our name).

The Attorney General’s Ruling(s)

      TDCJ denied plaintiffs’ request and sought an opinion from the Attorney

General, arguing that information should be withheld on the basis of the “public

safety” exception to TPIA. The Attorney General eventually issued a letter to

TDCJ stating that some of the information must be released, while some

information (the identity of the supplier or manufacturer of lethal injection drugs)

could be withheld under the “public safety” exception. Interestingly, this was not

the first time the AG’s Office ruled on this issue and this ruling was a bit of an

about-face.




                                          2
      Before “our” request in 2014, the Attorney General’s Office has, at least

twice, ruled that the identity of the supplier of LIDs is open and core public

information under TPIA.

      In 2010, in a decision involving four requests nearly identical to plaintiffs’,

the Attorney General ruled that TDCJ was required to disclose the information

requested. See OR2010-17507 (attached in Appendix 3).2 Specifically, the

Attorney General determined that TEX. GOV’T CODE §552.022(a)(3) mandated the

release of this information as core public information dealing with public contracts

and expenditures.     Moreover, the Attorney General determined there was no

exemption from disclosure because none of the information that TDCJ sought to

withhold pertained to an employee or officer of TDCJ.3

      In 2012, TDCJ once again sought an opinion from the Attorney General,

asserting that information about the Department’s execution protocol and LIDs



2
 In a previous decision, in 2008, with less factual basis or record, the Attorney General
determined that information regarding the names of companies that provide TDCJ’s
chemicals used during executions could be withheld under the “special circumstances”
doctrine. However, the Attorney General’s subsequent letter rulings have rejected
TDCJ’s efforts to shield the requested information on the basis of the same arguments.
3
  Nonetheless, TDCJ continued to refuse to supply the requested information. On
December 29, 2010, the requestor filed a Petition for Writ of Mandamus to compel
compliance with the Attorney General’s Order. On January 10, 2011, after hearing
argument, the 261st Judicial District Court, Travis County, issued an Order granting
Broden’s Petition, and ordering TDCJ to disclose the requested information. See Broden
v. TDCJ, No. D-1-GN-10-004493 (Jan. 10, 2011).). See Appendix 3.


                                           3
was exempt from disclosure. The Attorney General once again rejected that

assertion in Open Records Letter No. OR2012-10208; CR@43-47. Appendix 3.

      This 2012 decision is especially significant because TDCJ’s argument for

secrecy was rejected, even under the new “substantial threat of physical harm”

exemption articulated by the Texas Supreme Court in Texas Department of Public

Safety v. Cox Newspapers, L.P., 343 S.W.3d 112 (Tex. 2011). In OR2012-10208

the Attorney General found that disclosure of this core public information could

not be withheld by claiming that there was a “substantial threat of physical

harm,” under Cox. The AG ruled that TDCJ could not establish that “disclosure

of the information at issue would create a substantial threat of physical harm to

any individual.” That AG Opinion also rejected TDCJ’s claim that the information

should be secret under the “law-enforcement” exception.       The AG held that

TDCJ’s argument that disclosure would disrupt the operations of the suppliers or

otherwise interfere with law enforcement was “too speculative.”

      The fact that the AG’s Office, in 2014, “pulled a 180” is important to this

appeal for two main factual reasons. First, the record in our case shows (because

the identity of the supplier has always been open until now) that there has never

been any violence, threat or physical harm against any supplier of LIDs in Texas

(or the US, or the world, for that matter). CR@626-27; 636, ¶26. Second, the




                                        4
record shows that the AG’s office flipped its decision based upon a letter from

TDCJ and DPS, and with little new information. CR@550-54.

TDCJ’s Previous Supplier: The Woodlands Compounding Pharmacy

      Since Texas and many other states have made the identity of its LID

suppliers known, there is much information in the record demonstrating that

TDCJ’s alleged claim of imminent violence is far-fetched: There is evidence in the

record that pertains to the previous supplier of pentobarbital to TDCJ: The

Woodlands Pharmacy.       Because LID supplier information has been public in

Texas, in or about October 2013, TDCJ disclosed that its supplier of pentobarbital

was The Woodlands Compounding Pharmacy (“Woodlands”). According to The

Woodlands Pharmacy, it had been promised by TDCJ that it would supply LIDs

only if its identity were kept “on the down low” (yes, that is the pharmacy’s actual

wording). CR@1098. Once its identity became public, The Woodlands Pharmacy

decided that it did not want to supply these drugs anymore to TDCJ. CR@17.

      What is critical for our appeal (as this is the only empirical evidence in our

record) is why the Woodlands decided it wanted to discontinue supplying:         The

Woodlands wrote to TDCJ that its decision had nothing to do with any threat or

violence, but rather because it was getting criticized by its customers on its website

and feared that its business would decline. CR@1097-98. Our record shows that

some customers and community members wrote negative Google reviews of the



                                          5
Woodlands Pharmacy on the pharmacy’s website. A number of commenters voiced

their opinion that such commerce was contrary to a pharmacist’s pledge to save

lives and preserve health. CR@1295-304.          In addition to the risk of public

opprobrium, the Woodlands said it was also withdrawing because it did not want to

be part of a lawsuit over the use of its drugs by TDCJ. CR@1098. Again, the letter

from the owner of the Woodlands to TDCJ never mentioned violence or threats of

violence against him, his business or his employees.4

      Again, in terms of the only empirical evidence in our record, there is no

evidence that once the Woodlands’ identity became public that there was ever any

physical harm or any risk of physical harm (substantial or otherwise) against the

pharmacy (or any previous supplier, for that matter), even though its address and

the identities of its owner and employees were publicly accessible via internet

searches. There is also no evidence in the record that any violence or threats

occurred during an October 9, 2013, vigil.

The procedural posture of this case and the summary judgment proof

      This appeal is before this Court based upon the parties cross-motions for

summary judgment (the parties agreed that there were no contested fact issues and
      4
         A peaceful protest did occur outside the Woodlands Compounding Pharmacy on
October 9, 2013. Montgomery County Sheriff’s Officers were sent to observe the protest.
Four officers were initially dispatched. One officer left the scene one minute after
arriving. The demonstration at Woodlands ended after forty-five minutes. CR@1110,
1112.



                                          6
that the merits of this case could be decided by summary judgment). Although this

case previously passed through this Court when plaintiffs obtained a Temporary

Restraining Order, those issues were resolved (as moot) by the Texas Supreme

Court after the death-row inmates had exhausted their finals stays and were

executed.

        As the Court can see from TDCJ’s briefing, the summary judgment proof

(submitted by both sides) involves three key events that TDCJ bases its argument

that the information about a supplier will now create a substantial threat of physical

harm:

        1) The comments made on the Woodlands Pharmacy website
        2) The clip-art used on a French internet site about capital punishment; and
        3) A Retired College Professor’s E-mail to a pharmacy in Oklahoma that
           reportedly supplied LIDs to the state of Missouri.

Each side called an outside expert to opine on these three events: Plaintiffs retained

and submitted summary judgment proof in the form of an affidavit and deposition

testimony from a retired FBI agent with over twenty years’ experience and who

now provides private consulting services involving corporate security; and

defendants retained a former secret service agent who now provides private

consulting services involving corporate security. Although the differences in their

opinions and testimony will be fleshed out in the argument section of this brief, a

few words about the facts involving plaintiffs’ retained expert, Mr. Thomas Parker,

are in order.

                                          7
Plaintiffs’ Expert: Mr. Thomas Parker

      Mr. Parker retired from the Federal Bureau of Investigation in 1994 after 24

years of service in that law enforcement agency. CR@807. As an FBI agent, Mr.

Parker was involved and managed “some of the FBI’s largest investigations and

received in excess of twenty commendations from the FBI Director for valor,

investigative achievements, and managerial excellence.” Id. At the time of his

retirement from the FBI, Mr. Parker was the Assistant Special Agent in Charge of

the FBI’s second largest field office in Los Angeles, California. Id. Following his

retirement from the FBI, Mr. Parker has spent over 20 years working as an

investigator serving a number of corporate and government clients in issues of

personal and corporate security, police practices, management and operation of

corrections facilities, and others. Id at 807-08. Mr. Parker has authored a number of

publications and book chapters on law enforcement practices, criminal justice and

forensic science. Id. at 808.

      Both during and after his career as an FBI agent, Mr. Parker has conducted a

number of threat assessments to determine the risk of violence in different settings,

such as: situations involving hostages, anti-government militants, a suspected

satanic child sexual abuse cult, sniper shootings and terrorist attacks. Id. at 811-12.

He has served as an expert witness in state and federal cases involving law

enforcement practices, management of correctional facilities and political asylum



                                          8
claims involving asylum claimants’ fear of persecution in other countries. Id. at

813. He has been appointed to two different local government commissions on law

enforcement and juvenile justice, serving as the Vice-Chair of one and as the

Chairman of the other. Id. at 813-14.

      In this case, Mr. Parker concluded that, absent further investigation, there

was insufficient information to conclude that there was a substantial threat of

physical harm if the information was released. CR@804. In addition, he explained

why the TDCJ position was nothing but fanciful speculation and a “vague assertion

of risk.” CR@805.

      Mr. Parker’s professional opinions, based upon decades of education,

training and experience, as well as on threat assessment protocols, is that the

documents upon which TDCJ and DPS rely do not contain “any discernible direct

threats” or “any readily identifiable targeted threats against any pharmacies or

individuals connected to them or to the TDCJ.” CR@790, ¶14(A). Mr. Parker

concludes that the messages and reviews about the Woodlands Pharmacy amount

to “criticisms” of the pharmacy. Id. ¶14(C).

      With regard to the French blog, Mr. Parker similarly fails to find that any

wording “could be loosely interpreted as threatening to the subject pharmacies or

to anyone else.” Id. at 793, ¶16. Specifically with regard to the “exploding head”

clip-art, Mr. Parker concluded that it is readily available on the internet and that he



                                          9
is “unable to find any connection between the ‘exploding head’ art in the article to

any of the article’s contents nor to any individual or business entity.” Id. at 792,

¶15.

       Mr. Parker’s opinion also walks-through the email from the retired college

professor to show that this e-mail was sent by someone who has no criminal

background, is a retired academic, did not actually make any threats, and was

posted by someone who listed his full/real name, e-mail address and telephone

number. CR@793-94, ¶¶17-18. Mr. Parker also testified that, contrary to TDCJ’s

claims, no true “threat assessment” was ever performed by TDCJ. Id. at 804. After

noting that there was no indication that either TDCJ or DPS conducted any

research into the authors of any of the e-mails that TDCJ relies upon, Mr. Parker

reported his own research into two of the authors, noting that none has a “readily

identifiable criminal record or suspect affiliations with any radical anti-death

penalty or terrorist groups.” Id. at 793, ¶17.

       In concluding his report and opinions, Mr. Parker stated that Mr. McCraw

did not have sufficient information to perform a proper threat assessment, did not

undertake steps to obtain any investigation, and did not follow any protocols prior

to issuing his purported threat assessment. Id. at 804, ¶¶27(A)-(C). Additionally,

Mr. Parker concludes that TDCJ was relying only on “vague assertions of risk” and

that no “substantial threat of physical harm” was shown. Id. at 805, ¶28.



                                          10
The 2015 amendment regarding secrecy of LID providers

      After plaintiffs won at the trial court, and while this appeal has been

pending, the Texas Legislature enacted S.B. 1697, creating new exception to the

Public Information Act (Tex. Gov’t Code §552.1081) and making secret the

identity of “any person or entity” that provides LIDs to TDCJ. This is a new

blanket exemption and now no longer requires a showing of any kind of risk of

violence by TDCJ; it simply makes the information “exempted from disclosure” to

ensure that suppliers are more willing to provide LIDs to Texas. Id. The bill is not

retroactive and only governs “a request for information that is received by a

governmental body . . . on or after the effective date of this Act [September 1,

2015].” Id. Thus, in strict legal terms, this new law does not govern our appeal.

On a more practical level, the impact of the new amendment is discussed in §I.E.


                         SUMMARY OF ARGUMENT

      The Texas Supreme Court has established that certain public information

may be kept secret under the Texas Public Information Act, if the government can

establish (it bears the burden of proof) that release of the information will cause a

“substantial threat of physical harm.” This burden may not be discharged with

“vague assertions of risk” or concerns that do not involve actual violence to

persons.




                                         11
      Our record shows that there has never been any violence in Texas, any state

in the U.S., or anywhere in the world, against a supplier of Lethal Injection Drugs

or any actual threat of violence (even when states obtained LIDs from European

suppliers). This is particularly so in Texas where the identity of LID suppliers has

always been public, as well as in other death penalty states. But, there have been

LID suppliers who stopped selling these drugs when their identities were disclosed

and who feared public opprobrium or consumer boycotts.               TDCJ became

concerned about its supply chain when its previous supplier backed out, not

because of violence but because of negative reviews on its website (when its

identity became known).       TDCJ then decided to withhold this (previously

determined) public information on the ground that there could be “radical fanatics”

(Appellant’s Brief at 41) in the world who might act violently, sometime in the

future.

      The key issue in this appeal is whether TDCJ, on this record, has discharged

its high burden to establish a STPH. The District Court correctly held it did not.



                           STANDARD OF REVIEW

      Because this is an appeal from cross-motions for summary judgment, the

standard of review is de novo. Bell v. Lee, 49 S.W.3d 8, 9 (Tex. App.—San




                                         12
Antonio 2001, no pet.) (citing Nixon v. Mr. Prop. Mgmt. Co., 690 S.W.2d 546,

548-49 (Tex. 1985)).

      Because this is a suit under TPIA, there is a presumption that “public

information is available to the public.” TEX. GOV’T CODE §552.021.

      Under TPIA, “core public information” is “information in an account,

voucher, or contract relating to the receipt or expenditure of public or other funds

by a governmental body.” §552.022(a)(3). Our request plainly falls within this

section, unless exempted by some other provision of TPIA. In this case, TDCJ

invokes §552.022(b) which allows government agency to withhold information if

“the category of information is expressly made confidential under other law.” TEX.

GOV’T CODE §552.022(b).        The “other law” that TDCJ relies upon is the

“substantial threat of physical harm” exception articulated by the Texas

Supreme Court in Texas Department of Public Safety v. Cox Texas Newspapers,

L.P., 343 S.W.3d 112, 116 (Tex. 2011) (all emphasis in quotations added, unless

otherwise noted). All parties agree that TDCJ bears the burden of proof in

showing that the public information plaintiffs requested is covered by the

“substantial threat of physical harm” exception. Id. at 116.




                                         13
                         ARGUMENT & AUTHORITIES

I)    THE DISTRICT COURT CORRECTLY DETERMINED THAT TDCJ
      DID NOT DISCHARGE ITS HIGH BURDEN TO ESTABLISH A
      SUBSTANTIAL THREAT OF PHYSICAL HARM.

      One benefit of being an intermediate court (or a litigant) is that we are all

bound by a specific legal standard and here the Texas Supreme Court intentionally

set that burden quite high. As such, this Court (as it well knows) is not simply

deciding who it “likes better,” but rather is applying a specific legal test.

           A) The Supreme Court Set the Burden for Secrecy Very High.

      1) What the Standard Is.

      In Cox , the Texas Supreme Court held that the common-law right to be free

from physical harm may except certain documents from disclosure under TPIA. In

Cox, two newspapers submitted requests under the Act to the Texas Department of

Public Safety (“DPS”) for travel vouchers for the governor’s security detail. Cox,
343 S.W.3d at 113.

      In recognizing a “physical harm” exception to TPIA under the common law,

the Court recognized a “‘very narrow set of situations in which release of the

information’ would cause someone to face ‘an imminent threat of physical

danger.’” Id. at 117-18 (quoting TEX. OP. ATT’Y GEN. ORD1977-0169, at 6). The

Court then created the legal standard that governs our appeal:            The need for




                                           14
secrecy “must be ‘more than a desire for privacy or a generalized fear of

harassment or retribution.’” Id. Here is the holding:

      disclosure of some of the information in the vouchers may create a
      substantial threat of physical harm because it reveals specific
      details about the number of officers assigned to protect the governor,
      their general location in relation to him, and their dates of travel.
      Indeed, the vouchers divulge the number of officers the DPS deemed
      necessary for the governor’s security, the specific location (hotel and
      room number) where the officers resided when providing that
      security, and the identity of each officer the Department assigned to
      the governor’s protection.

Id. at 118-19. Furthermore, the Court believed that such information about past

security arrangements could be used to predict future arrangements and to “inflict

future harm.” Id. at 119. The Court also explained “A certain amount of deference

must be afforded DPS officers and other law enforcement experts about the

probability of harm, although vague assertions of risk will not carry the day. But

the public’s right to “complete information” must yield when disclosure of that

information would substantially threaten physical harm.” Id.

      All this bold font helps illustrate what the test is and what it is not. The

Supreme Court could not be clearer that the government must show that there

disclosure will create a “substantial threat of physical harm” which we shall

abbreviate in this brief as “STPH.”

      2) What the STPH standard is not.




                                         15
      The Supreme Court’s precise formulation of the standard is intentionally

high because we are dealing with an exception to core public information. In

selecting this precise formulation, it is important to momentarily consider what the

standard is not. The Supreme Court did not select a standard that permits secrecy

based upon any of the following:

!     A possible threat of physical harm
!     A conceivable threat of physical harm
!     Substantial Threat of Public Protest
!     Substantial Threat of Opprobrium, Criticism, “Hate-mail,” Boycotts,
      Picketing, etc.
!     Substantial Threat of Lost Business
!     Sometime, somewhere, in another state or country, possibly much in the
      future, there could be threats of violence related to the supplier of Lethal
      Injection Drugs,
!     Not even: Substantial Threat of Property Damage.

      As we discuss below, TDCJ is able to convincingly argue (and so did the

legislature in 2015) that information about the supplier of LIDs should be kept

confidential, because there may be some protests or public-opposition and that a

supplier would be more inclined to keep supplying LIDs if its identity is kept

secret. But, that is not what the Supreme Court articulated in Cox: There must be

an actual, substantial threat of physical harm and not a vague or general impression

that the supplier would be better off (from public protest) if its identity was

concealed.

There Has No Showing of Violence In Texas or Anywhere, Ever.




                                           16
      Although one would never know it from TDCJ’s brief, the record does

contain actual information about whether there has ever been a STPH regarding

lethal injection drugs, in Texas, in the U.S., or on earth. Our record plainly shows

that even TDCJ recognizes that there has never been any violence (or threat of

violence) against a LID supplier in Texas, even when that information was known

for many years. Livingston Deposition at pp.63, 67, 97; CR @1373-74, 1377-78;

1408. In addition, TDCJ concedes that there has never been any violence against a

LID supplier in any state in the US (or the world). CR@2117. That is, of course,

the case when at least twelve states make such information open and another nine

do not have any specific law making such information secret (out of the

approximately 31 states that have the death penalty).

      And, as stated above, TDCJ’s previous supplier mentioned nothing about

violence and only stated that it no longer wished to sell to TDCJ because it was

concerned about bad press and publicity. See Livingston Depo. at 30; CR@1341.

Similarly, no other previous supplier of the LIDs has expressed concern over

violence or their physical safety. Livingston Depo. at 97; CR@1408.

      This is critical because, in Cox, the Supreme Court specifically ruled that the

STPH must be based upon some past conduct that legitimately leads to the

conclusion of an actual substantial threat of actual physical harm. Here, there is no

proof oy any actual past violence or even threat of violence. In Cox, the state had



                                         17
detailed evidence about assassinations of public officials and specific plots to hurt

the governor and how the travel information would further those kinds of plots. In

fact, plaintiffs have put all of the Cox summary judgment record in the record in

our case, so the Court can see how much more detailed the summary judgment

proof was in Cox to establish a STPH. CR@1979-2039.

            B) None of the Three Items That TDCJ Relies Upon Establishes a
               STPH.

         TDCJ, aside from its vague assertions that the world is a scary place, has

only three actual events upon which it bases its “conclusion” that releasing the

information about a supplier will now create a STPH (where none existed in the

past):

         1) Comments made on The Woodlands Pharmacy website (collected in
            Appendix 4)
         2) A French internet site about capital punishment (Appendix 5); and
         3) A retired college professor’s e-mail to a pharmacy in Oklahoma that
            supplied LIDs to the state of Missouri (Appendix 6).

Each will be discussed in turn.

         1) The comments to the Woodlands Pharmacy website are simply people
            expressing their opinions on the death penalty and cannot be used to
            create a STPH.

         The comments that customers, or others, posted on the Woodlands

Pharmacy website prove that there is no STPH, as they are simply people

espousing their opinions on the death penalty (or their dislike of the notion that a

pharmacist would supply those drugs only when he is promised anonymity).

                                         18
Appendix 4. Although TDCJ (via its Director, Mr. Livingson) claimed that these

show something sinister, both DPS and TDCJ’s own expert (Cunningham)

establish that these are simply people expressing their views on the internet

without any threat of violence. DPS Director Mr. McCraw acknowledged that he

“[did]n’t see much into” those comments, that he “didn’t see anything that – this

doesn’t bother [him],” and that it was “just one of many people that are

complaining.” Deposition of S. McCraw at 37:14-38:5; CR@1245-46. Mr.

McCraw confirmed that nothing in the customer emails and Google Reviews of the

Woodlands Compounding Pharmacy was of concern to him, and that they “are just

– all this does is – individuals weren’t happy with – I didn’t see any specific threats

in there” and that the authors “have a right to express their opinions.” Id. at 39:11-

24; CR@1247.

      Even TDCJ’s ultra-vigilant/paranoid “expert,” Mr. Cunningham (more on

him later) conceded that the emails and Google Reviews of the Woodlands

Compounding Pharmacy did not suggest that violence was likely: Mr. Cunningham

conceded that a small pharmacy could conclude, on the basis of those messages,

that it would not provide lethal injection drugs to TDCJ to avoid garden-variety




                                          19
inconvenience.5 Deposition of L. Cunningham at 168:14-170:14; CR@1627-29.

Finally, Mr. Livingston agreed that the communication from the Woodlands

Compounding Pharmacy owner to TDCJ did not mention violence or concerns for

physical safety, when it decided to stop selling LIDs to TDCJ. Deposition of B.

Livingston at 30:10-25; 66:24-67:15; CR@1341; 1377-78.6              TDCJ’s experts

admitted that a key concern was that “compounding pharmacies typically stop

producing execution drugs after being publicly identified as a supplier.”

Appellant’s Brief at 46.

      2) The clip art on a website from France cannot be used to create a
         STPH.

      The second thing that TDCJ tries to seize-upon is a website maintained by a

lady in France who is opposed to capital punishment and wrote a blog post about,

in her opinion, the hypocrisy of a pharmacist only agreeing to supply LIDs if he

was promised anonymity. The blog is called “The Pentobarbital Experiment” and

is operated by Ms. Sandrine Ageorges-Skinner, a death penalty opponent living in

France. On October 6, 2013, following the disclosure that the Woodlands

Pharmacy was going to stop selling LIDs once its identity was disclosed, Ms.
      5
        Mr. Cunningham conceded that on their face, no messages that the Woodlands
Compounding Pharmacy received were threats. Deposition of L. Cunningham at 136:11-
137:5; 190:18-192:13; CR@1595-96; 1649-51.
6
     Please also keep in mind that TDCJ and the Montgomery County Sheriff’s Office
spent time monitoring the pharmacy and a protest outside it and reported no violence or
risk of violence. CR@1110 & 1112.


                                          20
Ageorges-Skinner published a blog entry taking issue with the Woodlands’

decision. The blog criticized Woodlands as “[t]he Pharmacist who approves the

business of killing, but only under the veil of secrecy.”

      Again, all of the experts involved in this case agree that as far as the text of

the blog goes, there is nothing violent or even suggestive of violence (just someone

spouting off about an important public issue that they feel passionately about).

      So, if it is not the words, then what does TDCJ seize upon? The blog

contains a clip-art picture of a sculpture (or possibly a cartoon of a sculpture) of a

torso with its hands raised toward its head. The head and one hand are depicted as

shattering to pieces. The blog’s author obtained the image for use on the blog via

an internet search. In the blog post, the author calls readers to take action in the

following ways: writing a negative review for Woodlands on its Google page,

complain to the American Pharmacist Association about LIDs, or signing a

petition. The blog does not mention violence or threats.

      So, no one claims that the text or post is any way objectionable, or that it

contains any objectionable comments. But, TDCJ claims that the selection of the

clip art (from the trove of images available on google images) establishes a

substantial likelihood that violence will actually occur. Even though DPS Director

McCraw considered the text harmless, TDCJ claims that the image on the blog can

be interpreted (by it) only as represent violence and a call for explosions.



                                          21
Deposition of S. McCraw at 37:23-38:5; CR@1245-46; Deposition of B.

Livingston at 73:14-74:14; CR@1384-85.

      There are two quick ways (not counting common sense) to demonstrate that

this clip art does not rise to the level of anything, much less a finding of a

substantial threat of physical harm.

      First, if this selection of clip art truly made anyone think that violence was

likely, then you would think that someone would have investigated the author or

the website. But, of course, no one did. TDCJ and Col. McCraw simply decided

that they could use this clip art to stake their claim that violence is likely. But,

there is no evidence in the record that TDCJ, its agents, its experts or any state or

law enforcement or intelligence agency ever tried to contact the blog’s author.

That is something that you would think someone would do if they truly believed

that this author or website was likely to lead to violence.

      But, that is not to say it wasn’t done by someone. The plaintiffs’ expert

(former FBI agent and expert on terrorism and violent crimes, Mr. Thomas Parker)

did look into this website and author and established that “the simplest commercial

database investigation” shows that the author of the Pentobarbital Experiment blog

did not have any affiliations with radical groups and has no criminal record (not to

mention, lives in France). CR@792, ¶15; CR@793, ¶17.




                                          22
      Second, the person who was the most concerned about this image was

TDCJ’s hired expert, Mr. Cunningham. If the Court can remember how Sergeant

Joe Friday on the 1960’s TV show, Dragnet, used to feel about hippies, long hair

or anyone who wore sandals, then that is about how Mr. Cunningham feels about

hippies, long hair or anyone who wants to protest anything.

      What does TDCJ and its expert find objectionable? To TDCJ, almost any

image would support his claim of a STPH: Mr. Livingston testified that a number

of other images would have given him the same concern, including a picture of the

Woodlands Compounding Pharmacy, a picture of a death-row inmate strapped to a

gurney, and even a poison symbol (skull-and-crossbones image). Deposition of B.

Livingston at 76:21-77:16; CR@1387-88.

      TDCJ’s hired expert opined that almost any symbol would have a sinister

connotation: Mr. Cunningham would also have considered a poison or pirate

(skull-and-crossbones) illustration as evidence of a substantial likelihood of

physical harm. To further show how “out there” his opinion is, and how it proves

too much (or sees violence with every hippie or sandal), Mr. Cunningham testified

that if this blog came from an entity named “TorchStone Solutions” (the name of

the entity for which Mr. Cunningham works), instead of The Pentobarbital

Experiment, he would also find that sinister, because of the connotation of fire and

arson. Deposition of L. Cunningham at 195; CR@1654.



                                        23
      3) A Retired College Professor in Ohio’s e-mail to an Oklahoma
         Pharmacy that Once Provided LIDs to Missouri Does Not Create
         STPH.

      The only other actual piece of evidence that TDCJ relies upon is an e-mail

that “took place” far away from Texas and, in no way, involves Texas (and does

not involve violence, either). Appendix 6. Once we discuss this third and final

piece of “hard evidence” we are done with any fact or event that supports TDCJ’s

allegation of STPH.

      In January 2014 (in a news story that has nothing to do with Texas), the

media reported that a pharmacy in Oklahoma (Tulsa Apothecary Shoppe) was

selling pentobarbital to the state of Missouri for use in its executions.

      So, then, on January 29, 2014, Mr. Nick Humez, a retired college professor,

writer and artist (we do not know if he wears sandals), sent an email to the Tulsa

Apothecary Shoppe, via its website, referencing the media’s coverage of the issue.

Prof. Humez questioned the morality of providing execution drugs to Missouri.

CR@1305. Professor Humez expressed his opinion that the Apothecary could be

drawing unwanted attention, including that of a hypothetical “fanatic with a

truckload of fertilizer.” Prof. Humez included his real name, telephone number and

personal email address in his e-mail to the Apothecary. CR@1305. His e-mail

does not threaten any violence by him, nor did he say that he was aware of anyone

with an intention or a plan to do so.

                                          24
      Of course, as stated above, no act of violence was ever committed against

the Tulsa Apothecary Shoppe, or any LID supplier, in Oklahoma, Texas, or

anywhere. Nor have any protests against such suppliers ever turned violent or led

to any arrests (none shown in our record).

      But, to TDCJ, this e-mail is “proof” that actual violence is imminent because

of the professor’s hyperbolic words. But, again, if this were such a credible threat:

why did the writer give his correct name, address and phone number? And, if it

was serious, why did no one actually investigate this guy until he became an issue

in this suit? Of course, as our expert testified, the fact that this guy used his real

name-email-phone, made it even more “unlikely that he intended to commit any

violence himself.” Parker Aff @ 9, ¶17; CR@793.

      Our record shows that no state or federal law enforcement or intelligence

entity investigated Prof. Humez or his e-mail until over two months later. On April

8, 2014 (i.e., weeks after Appellees submitted its Public Information Act request to

TDCJ), two FBI agents came to interview Prof. Humez in response to a request by

the Attorney General of Oklahoma and then left him alone. There is no evidence in

the record that suggests that the FBI interviewed Prof. Humez more than once,

arrested him or considered him a risk. Neither TDCJ nor any Texas law

enforcement or intelligence agency appears to have ever contacted Professor

Humez in forming its opinion that he was a real risk.



                                         25
      One reason no one from Texas may have contacted him was because Mr.

McCraw admitted that he did not view the e-mail to Apothecary Tulsa as a

“terrorist threat.” Deposition of S. McCraw at 44:9-45:6; CR@1252-53.7 DPS’

McCraw also testified that Humez’s e-mail message could simply be someone

“blowing off steam.” Id. at 51:21-25; CR@1259.

           C) TDCJ’s experts offer nothing beyond their “spin” on the three
              documents and thus do not create a STPH.

      Both sides can agree on two things: (1) There has never been any kind of

violence, in any state, regarding LIDs or their suppliers (or any protest that had the

potential of turning violent); and (2) The universe of data points upon which a

credible STPH can be constructed rest solely on the three documents introduced

into evidence (Woodlands Pharmacy e-mails; Pentobarbital website; Prof. Humez

e-mail).

      But, since that evidence is so anemic, TDCJ has tried to dress up their

opinion by the testimony of two persons its presents as experts (DPS Director

McCraw and its retired secret service agent, Mr. Lawrence Cunningham) to horror-

show these documents for us. Director McCraw and TDCJ’s paid expert submitted

testimony that while these documents may not seem like much, we should “trust


7
 In fact, Mr. McCraw stated that none of the materials he received from Mr. Livingston
and reviewed fit under the description of a terrorism threat. Deposition of S. McCraw at
44:23-45:6; CR @1252-53.


                                          26
them” because they are experts. To each of these experts, they know more about

how scary the world is and we just need to shut up and trust them to know better.8

       There are three main reasons why these expert opinions are not sufficient to

create a true substantial threat of physical harm based upon the actual evidence

before them. We discuss each in turn.

       1) TDCJ’s Witnesses Do Not Permit a Finding of a “Substantial Threat of
          Physical Harm”

       As this Court knows, when we are dealing with expert witnesses, we begin

with the six non-exclusive factors to analyze the value of such testimony:


    (1) the extent to which the theory has been or can be tested;
    (2) the extent to which the technique relies upon the subjective interpretation of
    the expert;
    (3) whether the theory has been subjected to peer review and/or publication;
    (4) the technique’s potential rate of error;
    (5) whether the underlying theory or technique has been generally accepted as
    valid by the relevant scientific community; and
    (6) the non-judicial uses which have been made of the theory or technique.

E.I. DuPont de Nemours & Co. v. Robinson, 923 S.W.2d 549, 557 (Tex. 1995).

Since, in this case, we are not dealing with experts offering scientific or

mathematical testimony that is objective or can be tested, the Courts have

recognized that there are several pitfalls when considering such subjective


8
 Of course, the entire history of censorship (from the banning of James Joyce’s Ulysses
to pamphlets protesting World War I) is all based upon the idea that some “expert”
believes that the public would make bad decisions if given information and that we
should “trust them” because they know better.


                                          27
opinions. As Justice Harvey Brown (and Melissa Davis) put it in their recent and

exhaustive commentary on the state of expert-witness review by appellate courts,

the following flaws render an expert’s testimony inadmissible or unreliable:


      The Texas Supreme Court treats expert testimony as conclusory or
      speculative, such that no objection is necessary to preserve error,
      when (1) the expert fails to provide any explanation or predicate for
      her opinion; (2) the explanation the expert provides for her opinion
      suffers from too great an “analytical gap”; (3) the explanation is
      predicated on facts, data, or assumptions that do not actually support
      the expert’s explanation or that are not supported by the evidence; (4)
      the expert’s explanation is at such a general level that it offers no
      meaningful information to the jury to enable it to review the reliability
      of the opinion; and (5) in the context of causation opinions, the expert
      fails to rule out other plausible causes or explain why the theory of
      causation adopted by the expert is superior to other plausible theories
      of causation.

Harvey Brown & Melissa Davis, Eight Gates for Expert Witnesses: Fifteen Years

Later, 52 HOUS. L. REV. 1, 67-68 (2014). In this case, the first four factors are

especially important.

      In the words of the Texas Supreme Court “conclusory statements made by

an expert witness are insufficient to support summary judgment.” Burrow v. Arce,

997 S.W.2d 229, 235 (Tex. 1999). Expert opinion may not be relied on when it is a

subjective opinion, without any basis for testing, and is simply the expert’s

“conclusion without any explanation” Arkoma Basin Exploration Co. v. FMF

Associates, 249 S.W.3d 380, 389 (Tex. 2008). To pretend that we know some

Latin, expert testimony may not be based upon an ipse dixit pronouncement: “he


                                         28
himself said it.” As the U.S. Supreme Court has explained, “nothing in either

Daubert or the Federal Rules of Evidence requires a district court to admit opinion

evidence that is connected to existing data only by the ipse dixit of the expert.”

Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 157 (1999); City of San

Antonio v. Pollock, 284 S.W.3d 809, 822-23 (Tex. 2009) (same).

      In this case, that is precisely what DPS Director McCraw and Mr.

Cunningham are doing: inveighing that their views (for reasons that we discuss

below) need to be trusted because they are experts: while they may not be able to

show their work or explain their logical leaps their opinion must trump all facts

and other opinions.

      With all due respect to DPS Director McCraw, he comes to this case in a

manner that undermines his allegedly expert, and highly subjective, opinion: He

received a phone call from TDCJ Director Livingston asking for a letter to submit

to the court stating that the name of the LID supplier should not be revealed and he

readily complied. Here’s how that all went down:

      In early March 2014, knowing that its supply of pentobarbital was about to

dry up because The Woodlands would not provide additional drugs, TDCJ’s

Director (Mr. Brad Livingston) called DPS Director McCraw. In order to justify

the withholding of the name and location of the supplier of Defendant’s lethal

injection drugs, Mr. Livingston requested a letter to support their non-disclosure so



                                         29
TDCJ could purchase more LIDs. In a sense, it was like asking for a blurb for the

dust-jacket of your book from a friend (“Can you please say this is ‘the must-read

book of the summer?’ Thanks, man”). Exhibit 9 to B. Livingston’s Deposition at

1; CR@1455.

      Mr. McCraw’s letter, dated March 7, 2014, reviewed the same three

documents we have been discussing (Woodlands e-mails, Pentobarbital Website,

and Humez e-mail). Director McGraw is candid that he reviewed no other

documents or evidence in forming his opinion. And, so, to help out the prison

system he wrote a letter concluding that “some of the threats made to the

Woodlands Compounding Pharmacy that we identified should be taken seriously

. . . .” Exhibit 2 to S. McCraw’s Deposition; CR@1291. This last phrase is telling

because it says so little: One would expect that law enforcement would think that

any bit of information “should be taken seriously.” But, whether that means it is

an actual threat, of course, is another matter.9

      By way of corroboration, TDCJ’s Livingston testified that he is not aware of

additional documents that support the argument that making the name of the lethal
9
   By way of example, our record shows the (true) example of the Secret Service
discovering a Facebook message, shortly after Osama Bin Laden was killed, saying
something like “I hope President Obama has beefed up security so he can be protected if
anyone comes after him.” CR@2066; Depo. of B. Livingston at 88:24-91:12; CR@1399-
402-. That is a piece of intelligence that “should be taken seriously,” of course. It turns
out that was a post from a middle-school child who was expressing his concern that no
one try and hurt President Obama. It was a message that, with some minimal
investigation, was not a STPH.


                                            30
injection drug public could lead to a substantial risk of violence. Deposition of B.

Livingston at 59:13-20; CR@1370.

      2) A Threat Assessment is an Actual Thing, Not an Opinion

      For all the bantering-about of the phrase “threat assessment,” the record

shows that this is an actual thing and something that was never done by either of

TDCJ’s experts.    To analyze this, we must first begin with what a “threat

assessment” is in law enforcement parlance.        And for that we need expert

testimony of plaintiffs’ expert, retired FBI Special Agent and security consultant,

Mr. Thomas Parker.

      A quick word on who this guy is: Mr. Parker retired from the Federal

Bureau of Investigation in 1994 after 24 years of service in that law enforcement

agency. CR@807. As an FBI agent, Mr. Parker was involved and managed “some

of the FBI’s largest investigations and received in excess of twenty commendations

from the FBI Director for valor, investigative achievements, and managerial

excellence.” Id. At the time of his retirement from the FBI, Mr. Parker was the

Assistant Special Agent in Charge of the FBI’s second largest field office in Los

Angeles, California. Id. Following his retirement from the FBI, Mr. Parker has

spent over twenty years working as an investigator serving a number of corporate

and government clients in issues of personal and corporate security, police

practices, management and operation of corrections facilities, and others. Id. at



                                        31
807-08. Mr. Parker has authored a number of publications and book chapters on

law enforcement practices, criminal justice and forensic science. Id. at 808.

      Part of Mr. Parker’s testimony in this case deals with what a threat

assessment is (and is not).      On this point, Mr. Parker’s qualifications and

experience, both during and after his career as an FBI agent, include conducting a

number of threat assessments to determine the risk of violence in different settings,

such as: situations involving hostages, anti-government militants, a suspected

satanic child sexual abuse cult, sniper shootings and terrorist attacks. CR@811-12.

      A “threat assessment” is an investigation (meaning an actual field

investigation or the use of actual detective work) to determine if a threat made to a

person is a viable threat. This means the doing of actual “police work” in

determining if a threat (“I hate the Governor”) is something that involves an actual

risk of violence or harm. How does a law enforcement professional do that? Mr.

Parker’s testimony is that a threat assessment (as when he performed them for the

FBI or when he does so for a corporate client, now) includes investigation into any

author(s) of a threat, including the person’s identity; location; access and

relationship to the target; capabilities; criminal, medical and employment

background. Affid. of T. Parker at 18-20, ¶¶B(6)-(C)(4); CR@802. Mr. Parker also

believes that the person should be spoken to and/or if done by law enforcement

they should also “seriously consider confronting and interviewing the perpetrator.”



                                         32
Id. at 20, ¶D(9); CR@804. In other words, a threat assessment involves actual

police work, which is not anything that DPS, TDCJ, its experts ever did.

      What appellant has done is more akin to Johnny Carson’s character The

Amazing Karnak.       All TDCJ’s experts did was, essentially, hold the three

documents up to their foreheads and intuit “Yep, I can tell, this is a real threat.”

Trust me, I’m an expert.10

      This is a lot closer to what happened than you would expect. For Director

McCraw (whose agency does conduct actual threat assessments and which does

have the power to collect evidence), none of those things were ever done, even

though DPS has a division that performs such assessments routinely. Instead,

Director McCraw testified that no such police work was done, short of him sitting

in his office thinking about the three documents: Mr. McCraw and DPS did not

conduct any investigation nor keep a case file into the identity of the authors of the

blog, Google reviews, or emails to pharmacies. Deposition of McCraw at 38:6-20;

39:18-22; 41:15-42:13; CR@1246-47; 1249-50. Neither Mr. McCraw nor Mr.

Livingston physically spoke to any supplier of LIDs. Id. at 32:15-22; CR@1240;

Deposition of B. Livingston at 87:3-7; CR@1398. And Mr. McCraw formed his



10
    Mr. Cunningham testified he gets especially concerned about threats made
anonymously. Deposition of L. Cunningham at 14:9-16:3; CR@1473-75. It is undisputed
that most of the communications in this case were not anonymous. See Appendix 4-6.


                                         33
opinion in his office during a couple of hours during a single morning. Id. at 11:12-

14:23; 16:12-15; 70:16-22; CR@1219-22; 1224; 1278.

      The same can be said for Mr. Cunningham who is the first to admit that he

does not even consider the three documents to be all that important because his

opinion is mostly based upon the idea that “the world is a dangerous place.” We

will discuss this worldview a little more, later, but I think we can see that such a

view is not an expert opinion that can be validated or tested (aside from the fact

that there has been no violence involving LIDs in Texas or anywhere) and is little

more than “I know better than you.”

      On the other hand, our expert witness was much more specific. Mr. Parker

testified, based upon decades of education, training and experience, as well as on

threat assessment protocols, that the documents upon which TDCJ and DPS rely do

not contain “any discernible direct threats” or “any readily identifiable targeted

threats against any pharmacies or individuals connected to them or to the TDCJ.”

Parker Aff. at 6, ¶14(A)-(C); CR@790.

      With regard to The Pentobarbital Experiment blog, Mr. Parker explained

that there is no wording that “could be loosely interpreted as threatening to the

subject pharmacies or to anyone else.” Id. at 9, ¶16; CR@793. Specifically with

regard to the “exploding head” artwork, Mr. Parker concludes that it is readily

available on the internet and Mr. Parker is “unable to find any connection between



                                         34
the ‘exploding head’ art in the article to any of the article’s contents nor to any

individual or business entity.” Id. at 8, ¶15; CR@792.

      In formulating his opinion, Mr. Parker also relied on the deposition

testimony of TDCJ Director Brad Livingston and DPS Director Steven McCraw.

Id. at 2-3, ¶¶4(G) & (I); CR@786-87. Among other things, Mr. Parker noted that

Mr. Livingston never spoke to previous pharmaceutical suppliers about their

decision to cease supplying LIDs. Id. at 14, ¶24(B); CR@798. Mr. Parker also

noted that Mr. Livingston was not aware of the owner of the Woodlands

Compounding Pharmacy reporting any fear of violence. Id. at 14, ¶24(C);

CR@798. With regard to Mr. McCraw’s testimony, Mr. Parker highlighted that

Mr. McCraw was unaware of any threats or issues surrounding pharmacies that

provided lethal injection drugs, or of any DPS investigations into those issues. Id.

at 16-17, ¶25(C), (D); CR@800-01.

      In concluding his report and opinions, Mr. Parker stated that a true “threat

assessment” was not performed. Id. at 20, ¶¶27(A)-(C); CR@804. Additionally,

Mr. McCraw did not undertake steps to garner additional information, and did not

follow any protocols prior to issuing his purported threat assessment. Id.11


      11
         Mr. Cunningham acknowledged that where a threat is conveyed via letter or
email, one would want to track down who sent the communication, what the author
represents, and what is written in the document. Furthermore, one would want to talk to
the author. Deposition of L. Cunningham at 14:9-15:3; 17:2-18:2; CR@1473-74; 1476-


                                          35
Additionally, Mr. Parker concludes that TDCJ attempts to rely on “vague

assertions of risk” and that no “substantial threat of physical harm” from

disclosing the identity of TDCJ’s lethal injection drug supplier can be shown. Id. at

21, ¶28; CR@805. Again, the key issue in this appeal is not whether some other

experts, at some time, could find a STPH, but rather whether TDCJ discharged its

high burden, on this record.

       3) Giving up the ghost: TDCJ’s expert admits that his opinion does not
          really involve any of the documents in the record.

       TDCJ’s outside expert, Mr. Cunningham, admitted that his opinion (that

there is a substantial risk of physical harm) really has little to do with the

documents we have been examining. To Mr. Cunningham, his opinion is founded

upon his belief that the world is a dangerous place and that people can get violent.

       Mr. Cunningham admitted his opinion was based upon logical leaps as:

           The Catholic church opposes the death penalty and that there can be

              religious extremists in the world; CR@618; 622;


77. Mr. Cunningham testified that he himself does that in his work for his clients and that
he sees the failure to do this as a deficiency in how security is dealt with in our country at
present. Id. at 31:4-33:6; CR@1490-92. When presented with hypothetical threats to
President Obama and to Apple Store employees (taken from real life), Mr. Cunningham
testified that an early step in investigating the threats would be to research and interview
the authors of the threat. Id. at 206:20-209:11; 210:21-212:15; CR@1665-68; 1669-1671.
As previously explained, Mr. McCraw, Mr. Livingston and TDCJTDJC did not conduct
any investigation or interview of the individuals who authored communications to
Woodlands, the Apothecary or the blog.



                                             36
          In Lubbock, one doctor was arrested for hiring a hit-man to murder

             his wife’s lover (another doctor): This proves that issues relating to

             medicine can get violent. CR@621.

Mr. Cunningham offers us the ultimate ipse dixit: Trust me, I am an expert and I

know that the world would be better off if this information is not disclosed. Of

course, how that jibes with the fact that no protest involving LIDs has ever been

violent or there has ever been any risk of violence in all of the states and use LIDs

is never addressed. Other than, of course, you need to be afraid and you should

trust my warnings. TDCJ’s experts thus want to discuss things such as the

Unabomber, the Olympic bombing in Atlanta in 1996, Al Qaeda, and ISIS.

CR@1277; 1501-02. TDCJ’s summary judgment proof offers so many hackneyed

catch phrases (“proactive,” “zero tolerance”) and bogey men that we offer the

following Bingo card to keep track:




                                         37
Trust me: Almost all of the bogey man and catch phrases identified above are in

TDCJ’s summary judgment proof.         On appeal, TDCJ has happened upon a new

catch phrase, “Firestorm,” which appears in its brief fifteen separate times. As we

all know, that expression denotes something that does not involve violence (or fire

or rain) (or lonely times that you think will never end), as in “a political firestorm”

or “a raging controversy” (“His proposal set off a political firestorm”). MERRIAM-

WEBSTER          DICTIONARY          (online        ed.):       http://www.merriam-

webster.com/dictionary/firestorm (Last visited 8/8/15).

                                          38
      TDCJ can claim, all it wants, that capital punishment, or the withdrawal of

an LID supplier, can ignite a firestorm of controversy, but that has nothing to do

with establishing any kind of actual violence.12 It is especially intriguing for TDCJ

to try and play up the word “firestorm” because no one (not any of its officers, or

DPS’ or its expert) ever contacted The Woodlands to inquire if it had ever received

any kind of actual threat of violence or ever feared for its safety: Certainly that is

something that one would expect someone to do if it had any real concerns of this

firestorm being anything other than metaphorical, political or imaginary.

      With this in mind, let’s get back to the real basis of Mr. Cunningham’s

opinion is that the identity of the LID would probably lead to violence just by his

knowledge of the world and the nature of evil-doers. TDCJ (almost) admits as

much in its brief when it argues that it should still “win” even if “these e-mails

themselves [do not] constitute actual explicit threats of violence” because such

violence “is not the only consideration.” Appellant’s Brief at 34. But, that is the

very type of “vague assertion of risk” that the Texas Supreme Court stated could

not be relied upon. As stated above, we have the entire summary judgment record

and affidavits from the Cox case (the request for the Governor’s Protective Details

travel records) which show a much more fact-intensive analysis than in our case.

12
     See, e.g., the following headline “JUSTIN BIEBER CAUSES FIRESTORM AFTER
SUGGESTING THAT ANNE FRANK WOULD BE A ‘BELIEBER.’”
 http://www.worldwideweirdnews.com/2013/04/26676.html (last visited: 8/8/15) )


                                         39
      As further proof of how far “out there” Mr. Cunningham’s opinion is, he

testified that he knows Mr. McCraw’s assessment was reliable because he knew it

was conducted by McCraw and other DPS personnel. Deposition of L.

Cunningham at 232:23-238:24; CR@1691-97. In other words, Mr. Cunningham

testified that he learned from Mr. McCraw’s deposition that people other than Mr.

McCraw were involved in the threat assessment. Id. at 236:12-238:24; 241:2-14;

CR@1691-97; 1700. In point of fact, Mr. McCraw testified that no other DPS staff

had input on his letter nor has DPS opened any case files or investigations.

Deposition of S. McCraw at 19:2-6; 34:13-35:1; 38:12-14; 41:15-42:13;

CR@1227; 1242-43; 1246; 1249-50.

      TDCJ wishes to argue that it can withhold this information without a “threat

of violence” because a specific threat is not “needed to establish that disclosure

would substantially threaten physical harm.” Appellant’s Brief at 49. Although

such a threat does seem to be at the heart of the Supreme Court’s test, what is plain

is that simply “declaring” a threat because of “radical elements” in the world (and

with no specific threats or events related to this information) is way beyond what

may be relied upon to justify a STPH.

      4) Plaintiffs’ expert provided actual content and context for his opinion.

      By contrast, the Appellees’ expert, Mr. Tom Parker, after thoroughly

analyzing the same documentary evidence considered by Mr. Livingston and Mr.



                                         40
McCraw (and, later, by Mr. Cunningham) concludes that the information does not

support the conclusion that there is a STPH from disclosure of public information.

      Mr. Parker’s affidavit thoroughly analyzes the Google business reviews and

internet postings written following the disclosure of the identity of the Woodlands

Compounding Pharmacy. Mr. Parker reviewed the Pentobarbital Experiment blog

entry. Looking at the language of all of these materials, Mr. Parker concludes that

no desire to inflict violence or any type of discernible threat can be evinced from

the documents. Mr. Parker additionally considered the significance of the blog’s

cartoon of an “exploding head,” and found that the image bore no connection to

anything in the article or to any person or entity. Finally, Mr. Parker discusses the

email by Prof. Humez to the Apothecary, and notes that Prof. Humez’s disclosure

of his own name, email address and telephone number made it “unlikely that he

intended to commit any violence himself.” Parker Aff @ 9, ¶17; CR@793.

      Unlike TDCJ’s experts, Mr. Parker did not stop at the four corners of the

three documents. By conducting research, Mr. Parker was able to determine Prof.

Humez’s age, domicile, his former profession, his neighborhood, and the absence

of any “readily identifiable criminal record or suspect affiliations with any radical

anti-death penalty or terrorist groups identifiable on standard internet and

commercial databases.” Parker Aff. @ 9, ¶17; CR@793. Likewise, “the simplest

commercial database investigation” by Mr. Parker showed that the author of the



                                         41
Pentobarbital Experiment blog did not have any affiliations with radical groups

and did not have a criminal record. All the experts in this case agree that

researching the author of a threat is among the first and most important steps in

conducting an investigation. Why Mr. McCraw and Mr. Cunningham could not do

that (with the exception of an assistant contacting Prof. Humez) is not explained.

      On the basis his review of the documents that TDCJ’s experts also reviewed,

based on his additional research, as well as on his forty-plus years of background,

training and experience, Mr. Parker concluded that DPS did not provide an actual

“threat assessment.” Neither Mr. McCraw nor Mr. Cunningham followed accepted

practices in the literature or conducting such an assessment by, at least,

investigating the authors of what he considered threats.

      What does TDCJ say about plaintiffs’ expert? Well, DPS learned when

deposing Mr. Parker that he has donated his time (as a law enforcement

investigator) to organizations that investigate the actual innocence of inmates

(including those on death row) and has become a member of such pro bono

organizations. CR@2250-51. So, to TDCJ, the fact that he is opposed to the death

penalty makes his entire opinion discountable (and the fact that Mr. Cunningham

believes in the death penalty is irrelevant). But, their views on capital punishment

notwithstanding, the issue in this case is whether the actual evidence in this case

discharges TDCJ’s high burden of establishing a substantial threat of actual,



                                         42
physical violence. Plainly, as the district court determined, such a high burden has

not been met.

           D) A final word about the 2015 legislative change.

      In the 2015 legislative session, as a response to this case, TDCJ sought to

amend TPIA to make this information secret, without a showing of any risk of

violence (S.B.1697). This bill was passed and effective for any TPIA request

made on or after September 1, 2015 (creating new TPIA section, §552.1081). This

bill was enacted because TDCJ was concerned that if the identity was continued to

be made known, that bad publicity or other public opprobrium would make a

providers less willing to supply the drugs to TDCJ and that a shortage could ensue.

Plainly, this is something that the legislature is entitled to do.

      Both sides agree that this change does not affect our case because the statute

is not retroactive. See Appellant’s Brief at 18, 24. But, this legislative change

does affect our case in two ways.

      First, the change shows that the legislature no longer wanted the secrecy of

this information to solely upon a showing that a STPH was present. In other words,

the Legislature recognized that even a peaceful act of protest (or even boycott)

might affect a pharmacist’s decision to supply LIDs. This change highlights the

fact –before the amendment was effective—that TDCJ recognized that such a

showing of violence was very difficult and did not wish to be burdened by that



                                           43
standard anymore. Similarly, the change highlights that if all we have here is the

risk of peaceful, lawful protest by those opposed to capital punishment, that is not

sufficient to justify censorship and secrecy before the effective date of S.B. 1697.

And that is all this record contains.

      Second, the amendment also shows how “small” the issue is before this

Court. Anyone who supplies LIDs to TDCJ after September 1, 2015, is secret

under the law, no matter what. Thus, the only issue before this court is the identity

of suppliers in April 2014, the date of the plaintiffs’ TPIA request.      Since the

identity of all Texas LID suppliers was known up until that point, and there has

never been any actual or threatened violence against any of those providers, that

confirms that TDCJ has not discharged its high burden to justify secrecy, under the

law before the new statute was enacted.

                                        PRAYER

      For the foregoing reasons, Appellees respectfully request that the Court

affirm the trial court’s judgment which granted Appellees’ Motion for Summary

Judgment and denied Appellants’ Motion for Summary Judgment.




                                          44
Respectfully submitted,

/s/ Philip Durst
Philip Durst
State Bar No. 06287850
Manuel Quinto-Pozos
State Bar No. 24070459
DEATS, DURST & OWEN, P.L.L.C.
1204 San Antonio Street, Suite 203
Austin, Texas 78701
(512) 474-6200
Fax: (512) 474-7896

Counsel for Appellees




 45
                     CERTIFICATE OF COMPLIANCE

      As required by Texas Rule of Appellate Procedure 9.4(i)(3), the above-
signed counsel for Appellees certifies that the number of words in this document,
excluding those properly excluded under TRAP 9.4(i)(1), is 10,440.




                        CERTIFICATE OF SERVICE

      As required by Texas Rule of Appellate Procedure 6.3 and 9.5, I certify that
I have served this document on the below-listed counsel for all other parties on
August 10, 2015, by electronic transmission and facsimile:

      Richard B. Farrer
      Assistant Solicitor General
      Office of the Attorney General
      P.O. Box 12548
      Austin, Texas 78711-2548

                                       /s/ Philip Durst
                                       Philip Durst/Manuel Quinto-Pozos




                                        46
    APPENDIX 1

TRIAL COURT’S ORDER
                                   DC             BK14358 PG1976




                                 CAUSE NO. D-1-GN-14-000908

       MAURIE LEVIN, NAOMI TERR, and,                 §       IN THE DISTRICT COURT OF
       HILARY SHEARD,                                 §
            Plaintiffs                                §
                                                      §
       vs.                                            §
                                                      §       TRAVIS COUNTY, TEXAS
       TEXAS DEPARTMENT OF                            §
       CRIMINAL JUSTICE,                              §
            Defendant                                 §       20lsT JUDICIAL DISTRICT

             ORDER ON PLAINTIFFS' MOTION FOR SUMMARY JUDGMENT
               and DEFENDANT'S MOTION FOR SUMMARY JUDGMENT

       Came on for consideration at a hearing on December 3, 2014, Plaintiffs' Motion for Partial
Summary Judgment and Defendant's Motion for Summary Judgment.              Plaintiffs and Defendant
appeared at the hearing through their respective counsel. After considering the arguments made at
the hearing on December 3, 2014, the relevant pleadings on file, the summary judgment evidence
tendered to the Court at the time of the hearing, and the Court's separate rulings on Plaintiffs' and
Defendant's Objections to and Motions to Strike Summary Judgment Evidence and Defendant's
Motion to Strike Plaintiffs' Expert, Thomas Parker, the Court now finds that Plaintiffs' Motion for
Partial Summary Judgment should be granted and Defendant's Motion for Summary Judgment
should be denied.


       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that the Plaintiffs' Motion
for Partial Summary Judgment is GRANTED.
        IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Defendant's Motion for
Summary Judgment is DENIED.




                                               DARLENE BYRNE
                                               JUDGE PRESIDING




                                                                                                        2297
     APPENDIX 2

TEX. GOV’T CODE CH. 552
       (excerpts)

       SB 1697
         SUBCHAPTER B. RIGHT OF ACCESS TO PUBLIC INFORMATION



        Sec. 552.021.    AVAILABILITY OF PUBLIC INFORMATION.              Public

information is available to the public at a minimum during the

normal business hours of the governmental body.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 1035, Sec. 2, eff. Sept. 1,

1995.



        Sec. 552.0215.   RIGHT OF ACCESS TO CERTAIN INFORMATION AFTER

75   YEARS.    (a)    Except   as   provided     by   Section    552.147,    the

confidentiality      provisions     of    this   chapter,   or    other     law,

information that is not confidential but is excepted from required


                                         16
disclosure     under      Subchapter       C    is    public       information    and     is

available to the public on or after the 75th anniversary of the date

the    information        was    originally      created       or    received    by     the

governmental body.

        (b)   This     section      does       not    limit    the    authority      of    a

governmental body to establish retention periods for records under

applicable law.

Added by Acts 2011, 82nd Leg., R.S., Ch. 462 (S.B. 1907), Sec. 1,

eff. September 1, 2011.



        Sec. 552.022.           CATEGORIES OF PUBLIC INFORMATION; EXAMPLES.

(a)    Without limiting the amount or kind of information that is

public information under this chapter, the following categories of

information are public information and not excepted from required

disclosure unless made confidential under this chapter or other

law:

               (1)    a     completed      report,        audit,       evaluation,        or

investigation made of, for, or by a governmental body, except as

provided by Section 552.108;

               (2)    the name, sex, ethnicity, salary, title, and dates

of employment of each employee and officer of a governmental body;

               (3)    information in an account, voucher, or contract

relating to the receipt or expenditure of public or other funds by a

governmental body;

               (4)    the name of each official and the final record of

voting on all proceedings in a governmental body;

               (5)    all       working    papers,       research       material,       and

information used to estimate the need for or expenditure of public

funds   or    taxes   by    a    governmental         body,   on    completion    of    the

estimate;

               (6)    the name, place of business, and the name of the

municipality to which local sales and use taxes are credited, if

any, for the named person, of a person reporting or paying sales and

use taxes under Chapter 151, Tax Code;

               (7)    a   description      of    an    agency ’s     central   and   field

organizations, including:

                      (A)       the established places at which the public


                                           17
may obtain information, submit information or requests, or obtain

decisions;

                       (B)     the employees from whom the public may obtain

information, submit information or requests, or obtain decisions;

                       (C)     in      the    case    of    a       uniformed        service,      the

members   from       whom    the     public      may    obtain         information,           submit

information or requests, or obtain decisions; and

                       (D)     the methods by which the public may obtain

information, submit information or requests, or obtain decisions;

               (8)    a statement of the general course and method by

which an agency ’s functions are channeled and determined, including

the nature and requirements of all formal and informal policies and

procedures;

               (9)    a     rule     of      procedure,         a    description        of     forms

available    or   the       places      at    which    forms         may   be      obtained,       and

instructions      relating        to    the    scope    and         content     of    all    papers,

reports, or examinations;

               (10)     a    substantive         rule       of       general       applicability

adopted or issued by an agency as authorized by law, and a statement

of   general    policy       or     interpretation          of       general       applicability

formulated and adopted by an agency;

               (11)     each        amendment,          revision,             or      repeal        of

information described by Subdivisions (7)-(10);

               (12)     final          opinions,        including             concurring           and

dissenting     opinions,       and      orders       issued      in    the    adjudication          of

cases;

               (13)     a    policy       statement        or   interpretation              that   has

been adopted or issued by an agency;

               (14)     administrative staff manuals and instructions to

staff that affect a member of the public;

               (15)     information regarded as open to the public under

an agency ’s policies;

               (16)       information that is in a bill for attorney ’s fees

and that is not privileged under the attorney-client privilege;

               (17)       information that is also contained in a public

court record; and

               (18)     a settlement agreement to which a governmental


                                               18
body is a party.

          (b)   A court in this state may not order a governmental body

or   an   officer     for   public   information    to   withhold    from   public

inspection      any    category      of   public   information      described   by

Subsection (a) or to not produce the category of public information

for inspection or duplication, unless the category of information

is confidential under this chapter or other law.

Added by Acts 1993, 73rd Leg., ch. 268, Sec. 1, eff. Sept. 1, 1993.

Amended by Acts 1995, 74th Leg., ch. 1035, Sec. 3, eff. Sept. 1,

1995; Acts 1999, 76th Leg., ch. 1319, Sec. 5, eff. Sept. 1, 1999.

Amended by:

          Acts 2011, 82nd Leg., R.S., Ch. 1229 (S.B. 602), Sec. 2, eff.

September 1, 2011.




                                          19
                                                                S.B. No. 1697




                                   AN ACT

relating to the confidentiality of certain information regarding

procedures and substances used in the execution of a convict.

     BE IT ENACTED BY THE LEGISLATURE OF THE STATE OF TEXAS:

     SECTION 1.    Subchapter C, Chapter 552, Government Code, is

amended by adding Section 552.1081 to read as follows:

     Sec. 552.1081.     EXCEPTION:          CONFIDENTIALITY       OF    CERTAIN

INFORMATION   REGARDING    EXECUTION      OF   CONVICT.        Information   is

excepted from the requirements of Section 552.021 if it contains

identifying information under Article 43.14, Code of Criminal

Procedure, including that of:

          (1)     any   person    who    participates     in    an     execution

procedure, including a person who uses, supplies, or administers

a substance during the execution; and

          (2)     any    person     or      entity   that       manufactures,

transports, tests, procures, compounds, prescribes, dispenses,

or provides a substance or supplies used in an execution.

     SECTION 2.    Article 43.14, Code of Criminal Procedure, is

amended to read as follows:




                            Page - 1 -
       Art. 43.14.        EXECUTION            OF      CONVICT:              CONFIDENTIAL

INFORMATION [CONVICT].              (a)        Whenever the sentence of death is

pronounced against a convict, the sentence shall be executed at

any    time   after       the    hour     of   6    p.m.   on   the   day    set    for   the

execution, by intravenous injection of a substance or substances

in a lethal quantity sufficient to cause death and until such

convict is dead, such execution procedure to be determined and

supervised         by   the     director       of   the    correctional      institutions

division of the Texas Department of Criminal Justice.

       (b)    The name, address, and other identifying information

of the following is confidential and excepted from disclosure

under Section 552.021, Government Code:

              (1)       any     person    who       participates      in    an     execution

procedure described by Subsection (a), including a person who

uses, supplies, or administers a substance during the execution;

and

              (2)       any      person        or     entity     that       manufactures,

transports, tests, procures, compounds, prescribes, dispenses,

or provides a substance or supplies used in an execution.

       SECTION 3.        The changes in law made by this Act apply only

to a request for information that is received by a governmental

body    or    an    officer       for    public      information      on    or   after    the




                                        Page -2 -
effective date of this Act.       A request for information that was

received before the effective date of this Act is governed by

the law in effect on the date the request was received, and the

former law is continued in effect for that purpose.

     SECTION 4.    This    Act   takes     effect    immediately     if   it

receives a vote of two-thirds of all the members elected to each

house,   as     provided   by    Section    39,     Article   III,    Texas

Constitution.     If this Act does not receive the vote necessary

for immediate effect, this Act takes effect September 1, 2015.




                             Page -3 -
______________________________           ______________________________
President of the Senate                   Speaker of the House

     I hereby certify that S.B. No. 1697 passed the Senate on

May 11, 2015, by the following vote:        Yeas 23, Nays 8.




                                         _____________________________
                                         _
                                             Secretary of the Senate

     I hereby certify that S.B. No. 1697 passed the House on

May 19, 2015,   by    the   following    vote:   Yeas 99,   Nays 45,   two

present not voting.




                                         _____________________________
                                         _
                                             Chief Clerk of the House


Approved:


______________________________
             Date



______________________________
           Governor




                             Page -4 -
     APPENDIX 3

Attorney General Letters

 Broden v. TDCJ order
                           ATTORNEY GENERAL OF TEXAS
                                            GREG           ABBOTT




November 18, 2010


Ms. Patricia Fleming
Assistant General Counsel
TDCJ - Office of the General Counsel
P.O. Box 4004
Huntsville, Texas 77342-4004

                                                                                                  OR2010-17507

Dear Ms. Fleming:

You ask whether certain information is subject to required public disclosure under the
Public Information Act (the "Act"), ch~pter 552 ofthe Government Code. Your request was
assigned ID# 400366.

The Texas Department of Criminal Justice (the "department") received requests :fi:om four
requestors for information and correspondence regarding the department's suppliers and
current stock oflethal injection drugs, including efforts to acquire more or altemative drugs,
correspondence with other states or entities regarding those drugs, and correspondence with
a named company. You claim the requested information is excepted from disclosure under
sections 552.101,552.108, and 552.151 ofthe Govemment Code. We have considered the
exceptions you claim and reviewed the submitted information. We have also received and
considered comments submitted by three ofthe requestors and an interested third party. See
Gov't Code § 5 52.304 (interested party may submit written comments regarding availability
of requested infonnation).

Initially, we note you have not submitted information responsive to the requests for records
or correspondence regarding efforts to acquire more of the currently used drugs, records or
correspondence regarding efforts to find altemative drugs, correspondence with other states
or entities regarding the drugs, or correspondence with the named company. To the extent
information responsive to these aspects of the requests existed on the dates the department
received the requests, we assume you have released it. If you have not released any such
information, you must do so at this time. See id. §§ 552.301(a), .302; see also Open Records




     POST OFFICE BOX   1254 8, AUSTIN, TEXAS 7 8711-2548 TEL: (512)463-21 00 WWW. OAG. STATE. TX. US
                          An Equal Employment Oppo•·tunity Employer · Printed on Recycled Paper                  33
                   ~   .....   ,.~.   ------------------
          .   '~


            .562
S.W.2d 266 (Tex. Civ. App.-San Antonio 1978, writ dism'd); Open Records Decision
No. 45 2 at 3 (19 86). However, a governmental body must make a good-faith effort to relate
a request to information that is within its possession or control. See Open Records Decision
No. 561 at 8-9 (1990). As you have submitted information you deem to be responsive to the
requests for quantities and expiration dates, we will address your claimed exceptions for this
information, as well as the remaining submitted information.

We note the submitted information contains purchase orders. Section 552.022 of the
Government Code provides in pertinent part:

       (a) Without limiting the amount or kind of information that is public
       information under this chapter, the following categories of information are
       public information and not excepted :from required disclosure under this
       chapter unless they are expressly confidential under other law:

                               (3) information in an account, voucher, or contract relating to the
                               receipt or expenditure of public or other funds by a governmental
                               body[.]

Gov't Code § 552.022(a)(3). The submitted purchase orders are vouchers related to the
expenditure of public funds by the department and are, thus, made public tmder
section 552.022(a)(3). fuformation subject to section 552.022(a)(3) must be released unless
it is expressly confidential under other law. You claim the last dates of purchase listed on
some of the purchase orders are excepted :from disclosure under section 552.108 of the
Government Code. This section, however, is a discretionary exception to disclosure that
protects a governmental body's interests and may be waived. See Open Records Decision
Nos. 665 at 2 n.5 (2000) (discretionary exceptions generally), 586 (1991) (governmental
body may waive section 552.108). As such, section 552.108 is not other law that makes
information confidential for the purposes of section 552.022(a)(3). Therefore, the
department may not withhold the last dates of purchase under section 552.108 of the
Government Code. You also claim the last dates of purchase are excepted under




                                                                                                     34
Ms. Patricia Fleming - Page 3



sections 552.101 and 552.151 ofthe Government Code. As these sections are considered
other law for purposes of section 552.022(a)(3), we will consider the applicability of
sections 552.101 and 552.151 to the submitted last dates of purchase, as well as your
arguments against disclosure for the remaining information.

Section 552.101 ofthe Government Code excepts from disclosure "information considered
to be confidential by law, either constitutional, statutory, or by judicial decision." Gov't
Code§ 552.101. Section552.101 encompasses thedoctrineofcommon-lawprivacy, which
protects infonnation if it (1) contains highly intimate or embarrassing facts, the publication
of which would be highly objectionable to a reasonable person, and (2) is not oflegitimate
concern to the public. Indus. Found. v. Tex. Indus. Accident Bd., 540 S.W.2d 668, 685
 Tex. 1976 . To demonstrate the a licabili of common-law rivac , both ron s of this
test must e esta IS e . . at                 ou see c to wit 10 un er common- aw pnvacy
and "special circumstances" the quantities and expiration dates of the department's lethal
injection drug stock, the last dates of purchase ofthose drugs, and the names ofthe suppliers ·
from which the department acquires those drugs. However, the Third Court ofAppeals ruled
the "special circumstances" exception found in past Attorney General Open Records
Decisions directly conflicts with Texas Supreme Court precedent regarding common-law
privacy. Tex. Dep 't of Pub. Safety v. Cox Tex. Newspapers, L.P. & Hearst Newspapers,
L.L. C., 287 S.W.3d 390 (Tex. App.-Austin 2009, pet. filed). The court of appeals ruled
the two-part test set out in Industrial Foundation is the "sole criteria" for detennining
whether information can be withheld under common-law privacy. Id.; see also Indus.
Found., 540 S.W.2d at 686. ill this instance, the information at issue consists of drug
quantities, expiration dates, last dates of purchase, and supplier names. You have not
explained how this information is highly intimate or embarrassing. As you have failed to
demonstrate the infonnation meets the first prong of the Industrial Foundation test for
privacy, we find the drug quantities, expiration dates, last dates of purchase, and supplier
names at issue are not confidential under common-law privacy and the department may not
withhold this information under section 552.101 ofthe Government Code.

Section 552.151 ofthe Government Code provides:

        fuformation in the custody of a governmental body that relates to an
        employee or officer of the governmental body is excepted from the
        requirements of Section 552.021 if, under the specific circumstances
        pertaining to the employee or officer, disclosure of the information would
        subject the employee or officer to a substantial threat of physical hann.

Gov't Code§ 552.151. You seek to withhold the requested drug quantities, expiration dates,
last dates of purchase, and supplier names under section 552.151. This section, however,
applies only to information that relates to an employee or officer ofthe department. As none
ofthe information you seek to withhold pertains to a department employee or officer, we find
you have failed to demonstrate the applicability of section 552.151 to the information at




                                                                                                  35
Ms. Patricia Fleming - Page 4



     . Consequently, none of the information you seek to withhold may be wi.u.u.-.,J.u,   .u,,u.,
   tion 552.151 ofthe Government Code.

Section 552.1 08(b)(1) ofthe 9overnment Code excepts :fi:om disclosure the internal records
and notations of law enforcement agencies and prosecutors when their release would
interfere with law enforcement and crime prevention. Id. § 552.108(b)(1); see also Open
Records Decision No. 531 at 2 (1989) (quoting Ex parte Pruitt, 551 S.W.2d 706
(Tex. 1977)). Section 552.108(b)(l) is intended to protect "information which, if released,
would permit private citizens to anticipate wealmesses in a police department, avoid
detection, jeopardize officer safety, and generally undermine police efforts to effectuate the
laws of this State." See City of Ft. Worth v. Cornyn, 86 S.W.3d 320 (Tex.
App.-Austin 2002, no writ). To demonstrate the applicability of this exception, a
governmental body must meet its burden of explaining how and why release ofthe requested
information would interfere with law enforcement and crime prevention. Open Records
Decision No. 562 at 10 (1990). This office has concluded section 552.108(b) excepts from
public disclosure information relating to the security or operation of a law enforcement
agency. See, e.g., Open Records Decision Nos. 531 (release.of detailed use of force
guidelines would undulyinterferewithlawenforcement), 252 (1980) (section 552.108 ofthe
Government Code is designed to protect investigative techniques and procedures used in law
enforcement), 143 (197 6) (disclosure of specific operations or specialized equipment directly
related to investigation or detection of crime may be excepted).

You assert the requested drug quantities and expiration dates are excepted under
section 552.1 08(b)(1 ). You contend disclosure ofthis information, when coupled with other
publicly lmown information, would allow death row offenders and the public to determine
how much of the lethal injection drugs the department has available for future executions.
You argue this knowledge will motivate those offenders and the public to disrupt the
offenders' scheduled executions. Although gaining this lmowledge may motivate the
offenders and/or public to disrupt the executions, you have not explained how disclosure of
the requested drug quantities and expiration dates would actually allow or aid the offenders
or public to disrupt the execution process or otherwise interfere with law enforcement. Thus,
we fmd you have failed to establish how public access to the information at issue would
interfere with law enforcement. Consequently, the department may not withhold the
requested drug quantities and expiration dates under section 552.108(b)(l) of the
Govennnent Code. As you have not claimed any other exceptions to disclosure, the
requested information must be released.

This letter ruling is limited to the particular information at issue in this request and limited
to the facts as presented to us; therefore, this ruling must not be relied upon as a previous
determination regarding any other information or any other circumstances.

This ruling triggers important deadlines regarding the rights and responsibilities of the
govenunental body and of the requestor. For more infonnation concerning those rights and




                                                                                                    36
Ms. Patricia Fleming - Page 5



responsibilities, please visit our website at http://www.oag.state.tx.us/open/index orl.php,
or call the Office of the Attorney General's Open Government Hotline, toll free,
at (877) 673-6839. Questions concerning the allowable charges for providing public
infonnation m1der the Act must be directed to the Cost Rules Administrator of the Office of
the Attorney General, toll free, at (888) 672-6787.

Sincerely,


;(~lS.Uf ~
Leah B. Wingerson   ~
Assistant Attorney General
Open Records Division

LBW/dls

Ref:   ID# 400366

Enc.   Submitted documents

c:     Requestor
       (w/o enclosures)

       Mr. Brian W. Stull
       Senior Staff Attorney
       ACLU Foundation
       201 West Main Street, Suite 402
       Durham, North Carolina 27701
       (w/o enclosures)

       Ms. Lisa Graybill
       Legal Director
       ACLU ofTexas
       P.O. Box 12905
       Austin, Texas 78711-2905
       (w/o enclosures)

       Mr. Joshua Houston
       Ms. Bee Moorhead
       Texas Impact
       221 East 91h Street, Suite 403
       Austin, Texas 78701
       (w/o enclosures)




                                                                                               37
                                                                .0:~=>~
                                                               tt:~·
                                                               ~1\1:
                                                                 d the information subject to this prior ruling; As we
have no indication there has been any change in the law, facts, or circumstances on which
this ruling was based, we conclude the department must rely on Open Records Letter
No. 20.12-08649 as a previous determination and withhold or release the marked information




      i'OST 0H1CE   Box   125~8. AUSTI~. TE~~S         78711-2548           HL: (512) 463-2100                WWW,TEXAS.O.TTORNEYGlNERAL.GOV
                                    All' fqw.d   frt1f~p·u11, OJpliUI!IU)   E""!/;ya • p,j.,lti   t~   Pn;rftJ {',,,,




                                                                                                                                               43
Ms. Patricia Fleming ~ Page 2



in accordance with it. 1 See Open Records Decision No. 673 (2001) (so long as law, facts,
and circumstances on which prior ruling was based have not changed, first type of previous
determination exists where requested information is precisely same information as was
addressed in prior attorney general ruling, ruling is addressed to same governmental body,
and mling concludes that information is or is not excepted from disclosure). However, we
will addre'ss your arguments against disclosure of the remaining submitted information.

We note some of the remaining information consists of purchase orders, invoices, and
vouchers that are subject to section 552.022(a)(3) of the Government Code.
Section 552.022(a)(3) provides "information in an account, voucher, or contract relating to
the receipt or expenditure of public or other funds by a governmental body" is 5ubject to
required public disclosure unless it is ''made confidential under this chapter or other law."
Gov't Code § 552.022(a)(3). Although you raise section 552.108 of the Government Code
for portions of the information subject to section 552.022(a)(3), section 552.108 is a
discretionary exception to disclosure and does not make infom1ation confidential under the
Act. See Open Records Decision Nos. 665 at 2 n.S (2000) (discretionary exceptions
generally); 177 at 3 (1977) (statutory predecessor to section 552.108 subject to waiver).
Therefore, the department may not withhold the information subject to section 552.022(a)(3)
under section 552.108. However, you also raise section 552.101 of the Government Code
for portions of th1s information, and we note some of the information contains account
numbers subject to section 552.136 of the Government Code! Accordingly, because
sections 552.101 and 552.136 make information confidential under the Act, we will consider
their applicability to the information at issue. We will also consider your arguments under
sections 552.101 and 552.1 08 tor the remaining information not subject to
section 552.022(a)(3).

Section 552.101 of the Government Code excepts from disclosure "information considered
to be conrdcntial by law, either constitutional, statutory, or by judicial decision." Gov't
Code § 552, I0 I. You assert portions of the submitted information are confidentiul pursuant
to the common-law physical safety exception that the Texas Supreme Court recognized in
Texas Department ofPublic Safely v. Cox Texas Newspapers, L.P. & Hearst Newspapers,
L.L.C.; 343 S.W.3d 112, 117 (Tex. 2011) ("freedom from physical harm is an independent
interest protected under law, tmlethered to the right of privacy"). In the Cox decision, the
Texas Supreme Court recognized, for the first time, a common~ law physical safety exception
to required disclosure. Cox, 343 S.W.3d at 118. Pursuant to this common~law physical
safety exception, the court determined "information may be withheld [from public release J


        . 'Because our n1ling as to this infonnation is dispositive, we do not addmss your arguments against its
disclosure.
         2
          The Oft1cc of the Attorney General will mise a mandatory exception on behalf of a govemmental
body, but ordinarily will not mise other exceptions. Open Records Decision Nos. 481 (1987), 480 {1987), 470
(1987).




                                                                                                                   44
tvls. Patricia Fleming - Page 3



if disclostire would create u substantial threat of physical harm." ld In applying this new
standard, the court noted "deference must be afforded" Jaw enforcement experts regarding
the probability of hmm, but further cautioned "vague assertions of risk will not carry the
day." !d. at 119.

You seek to withhold addresses, phone numbers, distributor information, various numeric
identifiers, and certain notations and descriptions contained in the information at issue. You
assert thi~ information is confidential under the common~law physical safety exception
because disclosure of this information will reveal the identities of the department's suppliers
and distributors of lethal injection dmgs, and as a result, the suppliers and distributors will
be subject to potential harassment. You also allege there would be a substantial threat of
physical harm to the companies at issue because previously known suppliers have been
subject to harassment by certain interest groups in the past, and you believe such harassment
coulq escalate into violence. Upon review, while we acknowledge the department's
concerns, we find you have not established disclosure of the information at issue would
create a substantial threat of physical ham1 to any individual. Thus, the department may not
withhold any of the submitted information under section 552.10 l of the Government Code
in conjunction with the common-law physical safety exception.

You assert the remaining information not subject to section 552.022(a)(3) is excepted under
section 552.108 of the Government Code. Section 552.1 08(b)( 1) excepts from disclosure
"la]n internal record or notation of a law enforcement agency or prosecutor that is maintained
for internal use in matters relating to law enforcement or prosecution . , . if ... release oft he
internal record or notation would interfere with law enforcement or prosecution[.f' Gov't
Code§ 552.1 OS(b)(l ). Section 552.1 08(b)(l) is intended to protect "information which, if
released, would pennit private citizens to anticipate weaknesses in a police department, avoid
detection, jeopardize ofticer safety, and generally undermine police eJTorts to effectuate the
laws of this State." Cily ofFort Worth v. Cornyn, 86 S.W.3d 320 (Tex. App.-Austin 2002,
no pet.). To demonstrate the applicubillty of this exception, a governmental body must meet
its burden of explaining how and why release of the requested information would interfere
with law enforcement and crime prevention. Open Records Decision No. 562 at 10 (1990)
(construing statutory predecessor). This ot1ice has concluded section 552. l 08(b)(I) excepts
from public disclosure intbrrnation relating to the security or operation of a law enforcement
agency. See, e.g., Open Records Decision Nos. 531 (1989) (release of detailed use of force
guidelines would unduly interfere with law enforcement), 252 ( 1980) (section 552.108
designed to protect investigative techniques and procedures used in law entorccment), 143
(1976) (disclosure of specific operations or specialized equipment directly related to
investigation or detection of crime may be excepted). Section 552.1 08(b )(I) is not
applicabl~, however, to generally known policies and procedures. See, e.g., ORDs 531 at 2-3
(Penal Code provisions, common law rules, and constitutional limitations on use of force not
protected), 252 at 3 (governmental body failed to indicate why investigative procedures and
techniques requested were any different from those commonly known). The determination




                                                                                                     45
l'vls. Patricia Fleming - Page 4



of whether the release of particular records would interfere with law enforcement is made on
a case-by-case basis. Open Records Decision No. 409 at 2 ( 1984).

You contend disclosure of some of the remaining information, when coupled with other
publicly known information, would allow certain parties to determine which companies
supply the department with lethal injection drugs. You argue these parties will attempt to
dismpt the operations of the department's suppliers, thus inhibiting the department's ability
to obtain such drugs and interfering with the department's statut01y duty to CMs. Patricia Fleming - Page 5



information tmdcr the Act must be directed to the Cost Rules Administrator of the Oftice of
the Attorney General, toll free at (888) 672-6787.

Sincerely,

1YW5ofj?f&tlwrvv
Misty Haberer Barham
Assistant Attorney General
Open Records Division

MHB/som

Ref:   lD# 457886

Enc.   Submitted documents

c:     Requestor
       (w/o enclosures)




                                                                                              47
JAN-10-2011   12:31                       DISTRICT JUDGE/CIVIL 1D                                            512 854 9332   p. 001/003



                                         if.', ...
                                        ........




                                         FAX TRANSMISSION COVER PAGE
         DATE:                                       \bCJ}\1
         FROM:
                                              . .£ls:i     District Court
                                              Travis County Courthouse
                                              P.O. Box 1748
                                              Austin, Texas 78767
                                              FAX: (512) 854-9332

         SUBJECT:                             Cause No. 0.l-\~-C}:)L-jl..f13:                  J'?:babv.JOC3


         PLEASE DELIVER THIS FAX TRANSMISSION TO:

                                                                              FAX NUMBER:
                                                                              FAX NUMBER:
                                                                              FAX NUMBER:
                                                                              FAX NUMBER:
                                                                              FAX NUMBER:
          ~:....-r--·----   .... ··-·                                         FAX NUMBER: _ _ .__ .. _ .....
                                        ···-----------+-:....:....::~.:....=....;;....;...=..=;;..;:.:..._

                                                                              FAX NUMBER:

         You are receiving a transmission of (cl) pages, including this cover page. If
         problems occur and you do not receive all pages of this transmission, please call
         our FAX operator at {512) 854-9300 for assistance. The FAX machine used by
         the District Judges' Office is located in our office, however, it is not always
         staffed. Please telephone the District Judges' Office FAX operator to ensure your
         transmitted documents are immediately picked up.


         If you receive this communication in error or if problems occur and you do not receive all pages of this
         transmission, please contact the DISTRICT JUDGES' OFFICE at (512) 854-9300 and please return the
         original message to us at our address show above via the U.S. Postal Service.




                                                                                                                                   39
JAN-10-2011     12:32                    DISTRICT JUDGE/CIVIL 1D                    512 854 9332             P.002/003


                            -··- ~· 11
                                                  No. D-1-GN-10-004493
          rrr···' .- - r-:- .•
                                    0
          \.0 '-...:__:/ \.)
                                                           §
     F. CLINTON BRODEN                                     §
               Plaintiff,                                  §         IN THE DISTRICT COURT
                                                           §         OF TRAVIS COUNTY. TEX.~~
                                                                                                      0)(
                                                           §
     V.


     TEXAS DEPARTMENT OF CRIMINAL
                                                           §
                                                           §
                                                                         1
                                                                     261s JUDICIAL DISTRICT           :§:
                                                                                                      Ucu

                                                                                                      .... ......
                                                                                                      -c:
                                                                                                                    _
                                                                                                                    o
                                                                                                                    C'J
                                                                                                      .!!! :::;     c:::>
                                                                                                      Oo
     JUSTICE.                                              §                                           a>U
           Defendant                                       §                                          :::..~        :z:
     ----------~--------------------§                                                                 -=~ ~
                                                                                                      -ot-
                                                                                                       (l) . _
                                                                                                      =o
                                                                                                      u..
                                                         ORDER


               On the 6111 day of January, 2011, Plaintiff F. Clinton Broden's Petition for a Writ of

     Mandamus was heard in this Court. Having considered the pleadings. evidence and argument of

     counseL this Court finds that Plaintiffs Petition for Writ of Mandamus should be GRANTED.

     Plaintiff. as the prevailing party, has filed a Motion for Attorney's Fees, which will be heard at a

     later date.

               IT IS THEREFORE ORDERED THAT Plaintiffs Petition for Writ of Mandamus is

     GRANTED. Defendant argued at the hearing that this Court lacked jurisdiction over Plaintiffs

     Petilion pursuant to Section 552.321 of the Public Information Act. Section 552.321 of the

     Public Information i\ct "confers upon the trial court the authority to issue a writ of mandamus in

     three circumstances: where a governmental body refuses to request an attorney general's decision

     on whether information is public: where the governmental body refuses to supply public

     information~      and where a governing body refuses to supply infonnation that the attorney general

     has detennined is public infonnation not excepted from disclosure.''          Thomas v. Cornyn, 71

    .s. W.3d    473, 481-482 (TeX:~ App.-A'ustin 2002, no pet.)     (dtatfons o"mitted).   This' Court_fi,nds

     that the TDCJ has '"refuse[d] to supply public information:' and. as such, jurisdiction in this

     Court is proper. The court further finds that, although there was discussion of a '"plea to the



                                                                                                                            40
       JAN-10-2011            12:32           DISTRICT JUDGE/CIVIL 1D                            512 854 9332       J-'.UUJ/UUJ


-----~-~   ~--   -



                     jurisdiction'' at the hearing, no plea to the jurisdiction was filed by the Defendant. Accordingly~

                     the Defendant's jurisdictional argwnent was considered as part of the Court's merits decision.

                     Further. Plaintiff has established that he made a proper request for public infonnation and that

                     Defendant refused to provide such information, and Defendant has failed to establish any

                     exception to the Act. Defendant cannot withhold the requested information under the "special

                     circumstances'' exception because (1) the exception has been rejected by the Third Court of

                     Appeals in Tex. Dep 't of Pub. Safery v. Cox Tex. Newspapers, L.P. & Hearst Newspapers.

                     L.L.C., 287 S.W.3d 390 (Tex. App.-Austin 2009, pet. granted), and (2) Defendant presented no

                     evidence to support its reliance on any exception asserted.

                            lT IS FURTHER ORDERED THAT Defendant TDCJ shall, no later than 10 am,

                     Monday January 10, 2011 produce an unredacted version of Exhibit "A.. attached to this order;

                     and shall, no later than 10 am, Tuesday, January 1l. 2011, provide any additional "public

                     information," as that term is defined under the Public Information Act that is responsive to

                     Plaintiffs November 4, 2010 open records request and that has not already been provided by

                     Defendant.


                     SIGNED        APPENDIX 4

Woodlands Pharmacy Messages
05/16/2014     10:24        . 5123208132                                                          .      PAGE 04/11
                                                                                                  l-'~,ge ~oi" l
 ·' Sal&" of Pentobarbital




     on Se~t~er ~G, 2013 Tne.woodLands Compo~ding,Phatm~cy $old B. vials o£ so mg/~                     .
     PantobArbit,al (2.5 grams! t::O .1111'1\es Jone:s. [Sea attaclme~t..] Bt.r~gely, l-1r. Jone.s i®nl:.~#~d
     himsel£ as being a raprsssntat~ve with the TegAS oepa~tment of er1minal Ju:st~oe auntsville
      UrU t. Hospitd.

      ln fact, Mr. Jones is ~he Senio~ WA~den of the ~exas Department of C~i~inal JU6t~¢Q
      Huntsvil~e Oni~. He ~s  not a ~octo~. R~ bas not med!e~l training whatSOevGr. I can't
      iroagln~ that he bad a legal p~sodption £0:! !:'t:~n"t;o):)a~bi td· whM. hC'I pur.ehased it.


     The drugs will not be used ~n the·h~~sville Unit Hospital. Xn tAot, there is no Hu~t$~ille
     Unit nos~ltal. The~e drugs will be used to kill fellow human beings. tuese druqs will be
     used on October 9, 2013 to kill Michael Yowell. These drugs wll~ he U3e~ on Oetob~~ ~9,
     2013 'to kil.). J\rthur WilliMls, Jr. These ct:r;ug$ will b& WJed, on Nov~er 12, 2013 to k.ill
     Jarn~e   Bruce     McCos~ey.   ,

     l quota from your website:
     Compounding gives patient~ drug th¢r~py ~hA~ ~~
     customized to their individu~li2~d unique needs. A~ TWCP, compo~ding
     pha~cists will work eloaely w~tb yo~ anct your phy$~cia~ ~o prepnrQ
     medication in ~ oosage form th~t ~as ~een OU3tomized to your ~a~ticu1a~
     needs.You are ~iolat!ng these i~eals,

     Do no    na~      should apply to Compounding   Phar.macie~,    ~oo.




     Ward Lark.!.'!\




   https!//emall.landl.co.m/ox6/ox.html
                                                                                                      2/1912014




                                                            000039                                                    1295
05/15/2014      10:24        5123208132                                                                            .     PAGE    05/11
                                                                                                                   Page 1 of l
    Disgust!



     o05/16/2014    10:24       5123208132                                                                                 PAGE     06/11
     MURDER                                                                                                      Pagel ?f 1


      Did you know you wete S!:!ll.in.g drugs'to the       'J'~lt\\S IJepartnt~nt   o:t: Cor:r::ections fot   ~~~!!;R?"

      ~lfi!aSoS oon11ider "NO'J:" sa;l.·l'ing nnyroore dt1.1!1!:· to be us~d fer execut:Jons/MUI\OE.R!


      ?:'1'\anks,
      Belb Jo,Jurpb.y




   https:J/email.lat~d Lcom/ox6/ox.html ·
                                                                                                                 2/19/2014




                                                              000041                                                                   1297
                                                                                                                                      Exhibit D
0~/16/20~4     10:24         5123208132                                                                         PAGE      07/11
                                                                                                            Page 1 of 1
    letal drugs to !sill human bei.u.g


     please rn~ ~~d mrs who ~r2 wo~king.in this pbarmacy, 3top se~~inq d~ugo to ~ill Ro~N
     BE:INGS ·
     01.\X' col\1ll\On dign..i t.~ is eonc~ ~ned: Thank y()U, p .lit. e IRVEN :t:rOlll· lfll.l\.l'lei ' ·




   https;//eroail.landl .eoni/ox6/ox.httnl                                                                  :L/1912014




                                                                        000042                                                     1298
                                                                                                                                  Exhibit D
B5/lo/2B14   1B:24        51232B8132                                                                               PAGE     BS/11
                                                                                                              Page 1 ofl
    Inquiring

     sir 1

     I'm J?attiOiil Victor, a jou;rnalist f:tOll\ Jrr-ance. Please can )!OU. c:ohtirm (o.r ).n;!,i.:t:m.) that yo1.'1:r."
     company ha,$ tJold a d=g- t.o TDCJ in QJ:d.!'i~ t.o apply d.ea.th penalty?


     sincerely

      J?atdca V.!.¢tor




   ht.tps://~'!.mail.landl.com/ox6/ox.html                                                                      2119/2014




                                                               000043                                                                1299
                                                                                                                                    Exhibit D
05/16/2014      10:24        5123208132                                              PAGE      09/11
                                                                                 Page 1 of 1
    Drugs

     Your pA~etic ~d in£antile lette~ ~o the Te~an a"tho~ities as~in~ £o~ t~a
     retu~~ o! your ~ethal poison sicken~~ me an~ ~ountl~ss others. · ·
     Wba~evQ~        happened to tnQ HY,poc~~tic, oath?
     r he~ thnt yo~ axe al~ ~od-fQaring ~~~e~ns who are now be~Q~q ~or
     ~rcy ~ram yo~ redeeroe~ ~ a~d I hope a~ovQ ~11 that           it wQ~'t b~
     g:r:antsd. ..



     0? ?0 19 10 76
     ~~w.tirobroAdbent.oorn


      ..•.. et dites NON ala cov~~~~- que la torture s•arrGte         ·
      .•.•. NO to bullfighting- $~0~ ~~e bloody to~ture




   https://05/16/2014     10;24       5123208132                                                                       PAGE      10/11
                                                                                                        Page 1 of 1



     ~~   t.ovoi.

     I hope you now see w~at d~eddful and un~e~~ande~ ~~ople work for tne ~DCJ. 1hetr paople
     will go to any ~enqtha to murder those in ~nei~ o~ar9a, even if its agains~ ehe ~~w.

     1hera ia a ~an oall Michael who ~s due to ~e rnu~der@d to~rro~, I hope you get to hea=
     about it, t ~o~ your st$~t hear about it, ! hope you ~ow ~ou were all inst~ental in
     thia mane cla~tA· DOQa that make you any better that any one o£ the•rnan tha~ reside within
     theses cuxsed. t~a;IJ,s, no Si'r it cloes not ..

      X hoPe you    on~   your   co~l~agu~9 Glc~   well,   li~tcn   in to   e~~oution   watch sms what h&ppanu.


     s~~e    from my   iP~4




   https://e:m.ail.land1.cow/ox6/ox.html
                                                                                                        2119/2014




                                                             000045                                                            1301
                                                                                                                              Exhibit D
05/16/2014   10:24      5123208132                                                    PAGE         11/11
    .Y 6u. Ate A Piece Of Shit                                                    l"a.ge   1 011




      So I guess you're okay     w~th mu~d~r   aa long as you don't get caught?




  httpa://email.landl.com/ox6/ox.btm.l
                                                                                  2/19/2014




                                                        000046                                              1302
                                                                                                           Exhibit D
.....                                              Google Reviews
                                         The Woodlands Compounding Pharmacy



          st(m111anie Ellis
          4 months ago-
          As a supplier of the "killing 'drug" to TDCJ, the integrity of this pharmacy should seriously be questioned.
          Mr. Lovoi was perfectly fine with the transaction as long as he remained anonymous. So much for that
          plan huh? Hope it was worth the money for you sir. Shame on you and your pharmacy. You aren't eveQ
                 of the star I was required to select.


          m          monti
          4 months ago
          Tom'orrow I get·to watch my friend get murdered by the state of Texas from drugs supplied by the
          Woodlands Compounding Pharmacy. I cannot believe any professional in the health care field would think
          it ok to intentionally end human life. What sickens me more is the fact that this pharmacy only had a
          problem supplying this drug to TDCJ after the fact was made public, and think they can correct this wrong
          by simply asking for the drug back for a refund. I am disgusted this pharmacy is in such close proximity to ·
          my house; I will NEVER give my business to this pharmacy, and neither should you! Do the right thing,
        . Woodlands Compounding Pharmacy, and don't sell any more drugs to TDCJ that can be used as a
          means to execute human beings!!


         Samantha Shuffield
          4 months ago-
        . I am· totally disgusted and agha.st to find out this company is supplying the TDCJ with tlie unlicensed drug
          to carry out its despicable executions. What is even more abhorrent to me is that, the head of that
          company, Dr. Lovoi is a man who took a sacred oath to preserve ALL human life at all costs. The drug his
          company supplied has already been used to murder a man who never even took a life. their web site
          states that' they are able to customise medication for children, and I quote; "to make just about ay
          medication taste better, so it is easier for children to take". Can they provide a drug that will enable the
        . children of parents ritualistically murdered by the State of Texas to cope with the aftermath, I somehow
          doubt this very much. I invite you to look in to just one of those children's eyes and give your reasons Dr
          Lovoi, if you dare. The rest of the Western world has taken the decision to stop providing d~ugs for this
          barbaric use, come on America join them, the eyes of the world are watching.



          4 months ago
          Recently, The Woodlands Compounding Pharmacy had compounded and sold to the Texas Department
          of Corrections, a drug called Pentobarbital, which is used for the sole purpose of executions. Pharmacists.
          are bound by the "Code of Ethics", in which nowhere is listed for them to supply drugs for killing people.
          The Woodlands Compounding Pharmacy received $2800.00 for eight vials of this drug. Lund beck, the
        . former supplier, has stopped all shipments to the US when it is known that the Pentobarbital will be used
          to kill people.




                                                              000047                                                       1303
                                                                                                                          Exhibit D
      Melissa Walters
       4 months ago-
       Shar:ne, shame, shame! There is no doubt that you would have continued to sell TDC vials of
       compounded drugs to end the lives of many men had you not been "outed". Further shameful than that,
     . you are only off-put by the fact that your name is now out there and the attention you are receiving to
       supply Texas' killing machine is less than favorable. You, as a human being, and.as a "company", should
       be ashamed of your questionable business practices!


             W. Collingsworth
     . 4 months ago
       Where are the morals and ethics in our society? I understand business as usual, and if a person was
       allergic to certain prescriptions and needed that script compounded to be 'able to ingest it, then that would
       be your job, but to compound a drug to be used to kill with or without FDA approval???? It's just wrong all ·
       the way around. TDCJ used you to get what they needed, and you just let them. You are guilty of murder.
       Yes you provided th.e murder weapon.




I.




                                                          000048                                                        1304
                                                                                                                       Exhibit D
         APPENDIX 5

The Pentobarbital Experiment blog
    (color and black & white)
 The Pharmacist who approves
 the business of killing, but only
 under the veil of secrecy




October 6, 2013- The Pharmacist who ~pprov~s the business of killing', but only
under the veil of secrecy             ·

The state of Texas is now using compounding pharmacies to get its supply of
killing drugs. The first winner of the death race is the Woodlands
Compounding Pharmacy, which supplied 8 doses of home made
Pentobarbital.

Meet the pharmacist who sold the medical ethics and shamed his profession for
$2,800, Mr. Jasper Lovoi, RPh; the man who had no issue selling the poison
to TDCJ as long as he believed the 'identity of his company was protected and
would not be revealed.

That worked fine from September 16th, 2013 (date of his infamous transaction
with TDCJ) until October 1st, 2013 when three death row prisoners filed a lawsuit
against TDCJ for using lethal drugs acquired via an unknown, and potentially
illegal, source. Subsequently, TDCJ filed a response on October 2nd, which
revealed the details of the purchase and the identity of the vendor.

On October 4th, the deceived and disappointed Mr. Lovoi sent a letter to
TDCJ complaining about his identity and the details of the sale having been made




                                        000003                                      1293
public and requesting that TDCJ returns the:drugs to his company. Asyou can
tell from the letter, he is far more concerned about his business being disrupted
by media calls and receiving messages than being involved in human ldllings in
the first place!

It is one of these rare PentoX moments, and .they don't occur frequently!

Undoubtedly, the Woodlands compounding pharmacy is the first but not the last
onethat will be fooled and tricked into selling its soul to the evil death machine.

http://thepentobarbitalexperiment. wordpress.com/20 13/1 0/06/the-pharmacist-who-
approves-the-business-of-killing-but-only-under-the-veil-of-sec~ecy/#~ore-l335




                                           000004                                      1294
                                                                                      Exhibit D
The Pharmacist who approves the business of killing, but only under the ve... https://thepentobarbitalexperiment.wordpress.com/2013/10/06/the-pharma...




         Danish company Lundbeck took an active and dedicated part in executions of human beings. Here is the
         full story: the facts and the numbers.

         October 6, 2013




         By The Pentobarbital Experiment




         October 6, 2013 – The Pharmacist who approves the business of killing, but only under the veil of secrecy

         The   state  of Texas is now using  compounding  pharmacies  to  get  its supply of killing  drugs. The   first
         winner of the death race is the Woodlands Compounding Pharmacy, which supplied 8 doses of home
         made Pentobarbital.

         Meet   the   pharmacist   who   sold   the   medical   ethics   and   shamed   his   profession   for   $2,800
         (https://thepentobarbitalexperiment.files.wordpress.com/2013/10/woodlandsbill16092013.pdf), Mr. Jasper
         Lovoi, RPh; the man who had no issue selling the poison to TDCJ (http://www.tdcj.state.tx.us) as long as
         he believed the identity of his company was protected and would not be revealed.

         That worked fine from September 16th, 2013 (date of his infamous transaction with TDCJ) until October
         1st,   2013   when   three   death   row   prisoners   filed   a   lawsuit   against   TDCJ
         (https://thepentobarbitalexperiment.files.wordpress.com/2013/10/tx_licomplaint011013.pdf) for   using
         lethal drugs acquired via an unknown, and potentially illegal, source. Subsequently, TDCJ filed a response
         (https://thepentobarbitalexperiment.files.wordpress.com/2013/10/tdcj‐response021013.pdf) on   October

1 of 4                                                                                                                             8/10/2015 4:18 PM
The Pharmacist who approves the business of killing, but only under the ve... https://thepentobarbitalexperiment.wordpress.com/2013/10/06/the-pharma...


         2nd, which revealed the details of the purchase and the identity of the vendor.

         On   October   4th,   the   deceived   and   disappointed   Mr.   Lovoi   sent   a   letter   to   TDCJ
         (https://thepentobarbitalexperiment.files.wordpress.com/2013/10
         /woodlandsletter041013.pdf) complaining about his identity and the details of the sale having been made
         public and requesting that TDCJ returns the drugs to his company. As you can tell from the letter, he is far
         more  concerned about his business being disrupted by media calls and receiving messages than being
         involved in human killings in the first place!

         It is one of these rare PentoX moments, and they don’t occur frequently!

         Undoubtedly, the Woodlands compounding pharmacy is the first but not the last one that will be fooled
         and tricked into selling its soul to the evil death machine.

         To mark this special occasion:

            Write a review about the Woodlands Compounding Pharmacy (http://bit.ly/1fRCQpR) on their
            Google+ page;
            Contact the American Pharmacist Association via its website (http://www.pharmacist.com
            /contact‐us) or its facebook page (http://www.facebook.com/APhAPharmacists) to lodge a complaint
            and a request for an oﬃcial statement on pharmacists’ involvement in human executions;
            If you haven’t already done so, sign and share our petition (http://chn.ge/19lZ3TD): “David Miller &
            Dagmar Climo, IACP: Address the ethical issue of supplying drugs for executions” on Change.org.

         As always, collective work is of the essence, and today more than ever before!

         Thank you!

         PentoX

         Related: Read The  killer around the  corner: the  International Academy of Compounding Pharmacists
         (https://thepentobarbitalexperiment.wordpress.com/2013/08/05/the‐killer‐around‐the‐corner‐
         the‐international‐academy‐of‐compounding‐pharmacists/) (August 5, 2013) and Texas and compounding
         pharmacies:   partners   in   crime   (https://thepentobarbitalexperiment.wordpress.com/2013/10/03/texas‐
         and‐compounding‐pharmacies‐partners‐in‐crime/) (October 3, 2013)




2 of 4                                                                                                                             8/10/2015 4:18 PM
The Pharmacist who approves the business of killing, but only under the ve... https://thepentobarbitalexperiment.wordpress.com/2013/10/06/the-pharma...




                     ʺLundbeck is a global pharmaceutical company engaged in the research and development,
                     production, marketing and sale of drugs for treatment of psychiatric and neurological disorders.ʺ
                     As the sole supplier of Pentobarbital to US departments of corrections, Danish company
         Lundbeck took an active and dedicated part in the executions of human beings. This is a clear violation of
         its ethical obligations as a European pharmaceutical laboratory. Its manufacturing plant for Pentobarbital
         is based in Kansas, USA. Here is the full story: the facts and the numbers brought to you by European
         activists dedicated to the universal abolition of the death penalty. Disclaimer: This blog was created to
         raise awareness and to encourage legitimate citizen actions to bring an end to the torturous executions in
         the USA. It does not, and never did advocate violence or retaliation against whoever participates in the
         legal lynchings of human beings.
               This entry was posted on Sunday, October 6th, 2013 at 17:00 and tagged with American Medical
           Association, American Pharmacists Association, Code of ethics, Compounding, Drug, Executions, FDA,
            Food and Drug Administration, Houston, Lethal injection, Pentobarbital, Texas, Texas Department of
            Criminal Justice, United States, Woodlands Compounding Pharmacy and posted in General, Timeline.
                              You can follow any responses to this entry through the RSS 2.0 feed.




            How can LloydsPharmacy help patients make the process of
            taking their medication safer? | The LoveLloyds Blog

            October 8th, 2013 at 17:26
            […] The Pharmacist who approves the business of killing, but only under the veil of secrecy
            (thepentobarbitalexperiment.wordpress.com) […]

             
                                                                            0
             
                                                                            0
             
            i
            Rate This

            Susan Chandler

            October 14th, 2013 at 17:20
            Reblogged this on Wobbly Warriorʹs Blog.

             
                                                                            0
             

3 of 4                                                                                                                             8/10/2015 4:18 PM
The Pharmacist who approves the business of killing, but only under the ve... https://thepentobarbitalexperiment.wordpress.com/2013/10/06/the-pharma...


                                                                            0
            
           i
           Rate This



                                               Subscribe to RSS
                         Create a free website or blog at WordPress.com. The Elegant Grunge Theme.

          Follow




                                                   Build a website with WordPress.com




4 of 4                                                                                                                             8/10/2015 4:18 PM
  APPENDIX 6

Prof. Humez Email
05/16/2014       10:24         5123208132                                                                                           PAGE        02/11
                                                                                                         No. 0540 r:~r:~       P.
   ·-·Fe b. 27~ .. 20J~· i. f ,: ~§ P_~(X1-Jl,ptJth~carv               9187488093                   rr
                                                                                                    1"~1~        1         1
                                                                                                                     ~~~ r~a~
                                                                                                                                    1. · F.
                                                                                                                                     1     u   778
                                                                                                                                                  ·


     DJ Lees

    From:                                  donotfqply®t!pothec.1rytul~a..;om
    Sent:                                  Wednesday, Janunry 29, 2014 9:16AM
    To:                                    $ar6h le!!:>l 01 Li'!e$
    Sub]cc:t;                              Apothceary rulaQ Cont~t Ul\ Forn!SubnlfssiM

    N:i!triCII: Prof. Humet
    Em~fll :rn.intrlenat)e;mllltn~..M.t
    Pho~~:44062Z21l2
   M~~mge: Your site savs nettling abouc pomtobarbttor. Do you compound It for e11~ &~ate of Ml~otJ~l's
   de(Jartm~nt of corrections,  ~~H~ ~ flat denl!ll, As the fofJ